Exhibit 10.2

 

--------------------------------------------------------------------------------

SOURCING AND

SERVICING AGREEMENT

among

FCC INVESTMENT TRUST I

as Owner

FIRST CONSUMER CREDIT, INC.,

as Sourcer

and

FIRST CONSUMER CREDIT, INC.,

as Initial Servicer

Dated as of November 2, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Page

ARTICLE I DEFINITIONS

   1

ARTICLE II TERM OF AGREEMENT

   17 ARTICLE III ENGAGEMENT OF SOURCER; SOURCER DUTIES; SOURCER ACTIONS
REQUIRING APPROVAL OF OWNER    17

3.1

   Engagement of Sourcer; Owner’s Obligation to Purchase; Accommodation Funding
   17

3.2

   Sourcer Duties    19

3.3

   Sourcer Actions Requiring Approval of Owner    20 ARTICLE IV OWNERSHIP OF
INVESTMENTS; MASTER PARTICIPATION AGREEMENT; COLLATERAL; PURCHASES BY SOURCER
UPON BREACH OF WARRANTY    21

4.1

   Ownership of Investments    21

4.2

   Master Participation Agreement    22

4.3

   Collateral    22

4.4

   Purchase by Sourcer Upon Breach of Warranty    22 ARTICLE V RETENTION OF
SERVICER; SERVICING STANDARD; SERVICER DUTIES    23

5.1

   Engagement of Servicer    23

5.2

   Servicing Standard    23

5.3

   Servicer Duties    24

5.4

   Third Party Agreements    27

5.5

   Legal Representation    27

5.6

   Compliance with Investment Documents    27 ARTICLE VI SERVICER ACTIONS
REQUIRING APPROVAL OF OWNER; REQUESTS FOR APPROVAL    27

6.1

   Servicer Actions Requiring Approval of Owner    27

6.2

   Requests for Approval    29 ARTICLE VII PERFORMANCE OF DUTIES    29

7.1

   Office    29

7.2

   Servicer Data Processing and Personnel    29

7.3

   Controlled Accounts    29 ARTICLE VIII COMPENSATION    30

8.1

   Sourcer Compensation    30

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

          Page

8.2

   Servicer Compensation    31

8.3

   Distributions and Clawback.    32

ARTICLE IX BOOKS, RECORDS AND REPORTS

   32

9.1

   Books and Records    32

9.2

   Annual Sourcing Reconciliation, Annual Servicer Budget; Servicer Reports;
Audit    33

ARTICLE X OWNER’S RESPONSIBILITIES

   35

10.1

   Designate Representatives    35

10.2

   Furnish Information and Cooperation with Servicer    35

ARTICLE XI INDEMNIFICATION

   35

11.1

   Sourcer’s Indemnification    35

11.2

   Servicer’s Indemnification    36

11.3

   Owner’s Indemnification    36

11.4

   Indemnity Procedures    37

11.5

   Recovery of Costs in Resolving Disputes    38

ARTICLE XII SERVICER INSURANCE; FIDELITY BOND

   38

12.1

   Servicer Insurance    38

12.2

   Fidelity Bond    39

ARTICLE XIII REMEDIES UPON EVENT OF DEFAULT; TERMINATION RIGHTS

   39

13.1

   Curable Events of Default    39

13.2

   Remedies of Owner    39

13.3

   Remedies of Sourcer    40

13.4

   Remedies of Servicer    40

13.5

   Other Termination of Agreement or Appointment of Servicer by Owner    40

13.6

   Termination by Owner Upon Sourcer Key Man Event    40

13.7

   Effect of Termination    40

13.8

   Duty of Cooperation    41

ARTICLE XIV REPRESENTATIONS AND WARRANTIES

   41

14.1

   FCC Representations and Warranties    41

14.2

   Owner Representations and Warranties    42

ARTICLE XV MISCELLANEOUS PROVISIONS

   43

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

          Page

15.1

   No Partnership Intended    43

15.2

   Entire Agreement    43

15.3

   Amendment and Counterparts    43

15.4

   Successors and Assigns    44

15.5

   Notices    44

15.6

   Severability    45

15.7

   Governing Law    45

15.8

   Headings    45

15.9

   No Waiver    45

15.10

   Survival    45

15.11

   Limitation of Recourse    46

15.12

   Exclusivity; Non-Compete    46

15.13

   Rights of FCC in Eligible Investments    47

15.14

   Confidentiality    47

15.15

   Cooperation    47

15.16

   Exculpation    48

 

SCHEDULE 1

  —            REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ELIGIBLE
INVESTMENTS

EXHIBIT A

  —            FORM OF CONFIRMATION

EXHIBIT B

  —            FORM OF CONTRACTOR SALE AGREEMENT

EXHIBIT C

  —            CREDIT POLICY

EXHIBIT D

  —            FORM OF ELIGIBLE INVESTMENT SUMMARY

EXHIBIT E

  —            FORM OF MORTGAGE CONTRACT

EXHIBIT F

  —            FORM OF NON-MORTGAGE CONTRACT

EXHIBIT G

  —            SERVICING POLICY

EXHIBIT H

  —            MAXIMUM CUMULATIVE LOSS RATES

EXHIBIT I

  —            FORM OF MONTHLY SERVICER REPORT

EXHIBIT J

  —            FUNDING MECHANICS

EXHIBIT K

  —            PRE-APPROVED ELIGIBLE CONTRACTORS

EXHIBIT L

  —            FORM OF NON-COMPETITION AGREEMENT

EXHIBIT M

  —            ORDINARY COURSE SERVICES

 

iii



--------------------------------------------------------------------------------

SOURCING AND SERVICING AGREEMENT

SOURCING AND SERVICING AGREEMENT, dated as of November 2, 2006 (as the same may
be amended, supplemented or otherwise modified from time to time, this
“Agreement”), by and among FCC INVESTMENT TRUST I, a Delaware statutory trust
(together with its successors and assigns, “Owner”), FIRST CONSUMER CREDIT,
INC., a Texas corporation (in its capacity as “Sourcer” hereunder and together
with its successors and permitted assigns, “Sourcer”), and FIRST CONSUMER
CREDIT, INC., a Texas corporation (“Initial Servicer”).

RECITALS:

WHEREAS, Sourcer has experience and skill in the Sourcing Business (as defined
below), and Servicer has experience and skill in the Servicing Business (as
defined below);

WHEREAS, Owner proposes to purchase or otherwise acquire and own (either itself
or through its Affiliates, as more particularly set forth in Section 4.1 below),
from time to time, certain Eligible Investments (as defined below) that are
sourced by Sourcer;

WHEREAS, based upon Sourcer’s experience and skill in the Sourcing Business,
Owner desires to engage Sourcer to provide certain advisory and consultation
services with respect to the identification, sourcing, due diligence,
structuring and acquisition of Eligible Investments, and Sourcer has agreed to
provide such services upon the terms and conditions hereinafter set forth; and

WHEREAS, based upon Servicer’s experience and skill in the Servicing Business,
Owner desires to engage Servicer to provide certain advisory, consultation,
management and disposition services with respect to the ownership, management,
servicing, marking, collection and disposition of Investments, and Servicer has
agreed to provide such services upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

ARTICLE I

DEFINITIONS

Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings, applicable equally to the
singular and plural nouns and verbs of any tense:

“Accepted Servicing Practices” has the meaning provided in Section 5.2.

“Affiliate” means any Person or group of Persons acting in concert in respect of
the Person in question that, directly or indirectly, through one or more
intermediaries, controls or is



--------------------------------------------------------------------------------

controlled by or is under common control with such Person. For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person or group of Persons, shall mean possession, directly or indirectly,
through one or more intermediaries, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agent’s Bank” means U.S. Bank and any other financial institution that shall
act as the agent bank for any lender providing financing to the Owner.

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Annualized Deliquency Rate” means the product of (i) the Default Rate and (ii)
twelve (12).

“Annual Sourcing Reconciliation” means, with respect to an Investment Pool, a
statement with respect to the twelve (12) month period commencing on January 1
and ending on December 31 of the prior year, prepared by Sourcer and setting
forth, (i) the aggregate Outstanding Balance of the Investments in such
Investment Pool that were purchased or otherwise acquired by Owner during such
period (calculated with reference to the Outstanding Balance of each such
Investment at the time that such Investment was purchased or otherwise acquired
by Owner), (ii) the aggregate Sourcing Fees paid with respect to the Investments
in such Investment Pool, (iii) the aggregate Sourcing Expenses incurred by
Sourcer with respect to the Investments in such Investment Pool and (iv) such
other information relating to the sourcing and purchase of the Investments in
such Investment Pool as Owner shall reasonably request in order to properly
reconcile the Sourcing Fees and Sourcing Costs with respect to such Investment
Pool.

“Audit Report” has the meaning provided in Section 9.2(c).

“Available Cash Proceeds” means, with respect to an Investment Pool, all Cash
Proceeds of such Investment Pool at any particular time available for
distribution after Owner makes reasonable provision for (a) payment of all
operating expenses of such Investment Pool as of such time and (b) payment of
all outstanding and unpaid current obligations relating to such Investment Pool
as of such time.

“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) and any other successor Backup Servicer appointed by Owner.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C.(S)(S) 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to a Person, the occurrence of any one of
the following: (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment

 

2



--------------------------------------------------------------------------------

of debts, and such case or proceeding shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) consecutive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal bankruptcy laws or other similar laws now or hereafter in effect; or
(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York City are authorized or obligated by
law to be closed.

“Cash Proceeds” means all cash funds generated by an Investment or an Investment
Pool from payments, operations, refinancings and other loans, asset sales and
other dispositions or other sources, including, without limitation, all
Scheduled Payments, all prepayments, all overdue payments, all Guaranty Amounts,
all Insurance Proceeds, all Obligor Charges, all Recoveries, all Liquidation
Proceeds and all other payments received with respect to the Contract related to
an Investment, all cash receipts and proceeds in respect of the Other Property
or Related Security (including, without limitation, the Collateral) related to
such Investment and collections thereof, (including, without limitation,
collections constituting an account or general intangible or evidenced by a
note, instrument, security, contract, security agreement, chattel paper or other
evidence of indebtedness or security, whatever is received upon the sale,
exchange, collection or other disposition of, or any indemnity, warranty or
guaranty payable in respect of, the foregoing and all “proceeds,” as defined in
Section 9-102 of the UCC as in effect in the state of New York, of the
foregoing), and all amounts paid under or in connection with any hedging
arrangements with respect to such Investment.

“Collateral” means, with respect to an Investment, all property serving as
collateral for the obligations of the Obligor under the related Contract
including, (i) with respect to Mortgage Contracts, the Mortgaged Property
(including without limitation, all buildings, fixtures and improvements thereon
and all additions, alterations and replacements made at any time with respect
thereto) and (ii) with respect to any Non-Mortgage Contract which provides that
the property purchased pursuant to such Non-Mortgage Contract shall serve as
collateral for the obligations of the Obligor thereunder, the property purchased
pursuant to such Non-Mortgage Contract.

“Collection Account” has the meaning provided in Section 7.3.

“Completion Certificate” means a certificate, executed in accordance with the
Credit Policy, with respect to which the Obligor and the Contractor related to
the applicable Investment certify, among other things, that the related home
improvement has been fully completed to such Obligor’s satisfaction.

 

3



--------------------------------------------------------------------------------

“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of Owner which
provides information relating to the Investments.

“Confidential Information” means any information acquired by a party to this
Agreement from any other party and related to the transactions contemplated by
this Agreement or such other party (including, without limitation, information
pertaining or relating to (1) the business and affairs of such other party, (2)
any Investments or Eligible Investments or (3) any other matter relating to the
transactions contemplated by this Agreement), other than information that (i) is
already available through publicly accessible sources of information (other than
as a result of disclosure by such party), (ii) was available to such party on a
non-confidential basis prior to its disclosure to such party by the other party
or (iii) becomes available to such party on a non-confidential basis from a
third party (provided that such third party is not known by such party to be
bound by another confidentiality agreement with the other party).

“Confirmation” means a confirmation executed by Owner and Sourcer in the form of
Exhibit A hereto specifying (i) the applicable Investment or Investments, (ii)
the Investment Pool to which such Investment or Investments are allocated, (iii)
the Initial Value of such Investment or Investments and (v) the Effective Date
of such Investment or Investments.

“Controlled Account” has the meaning provided in Section 7.3.

“Contract” means a Mortgage Contract, a Non-Mortgage Contract or any other form
of retail installment contract (including Promotional Contracts).

“Contractor” means the Person that enters into a Contract with an Obligor to
provide the home improvement services specified therein.

“Contractor Sale Agreement” means a “Continuous Buy-Sell Agreement” in
substantially the form attached hereto as Exhibit B (which form has been
approved by Owner), entered into by Sourcer with an Eligible Contractor that has
been approved by Owner or that Owner has been deemed to have approved, as
applicable, pursuant to clause (iv) of Section 3.3, whereby Sourcer has agreed
to advance the Initial Value of an Eligible Investment to such Eligible
Contractor, for the benefit of the Owner, in accordance with Section 3.4 below
and the other terms and conditions of this Agreement, together with all
schedules, supplements and amendments thereto and each other document and
instrument related thereto.

“Credit Policy” means the “Underwriting Guidelines” of Sourcer attached hereto
as Exhibit C, as the same may be amended, supplemented or otherwise modified
from time to time (subject to compliance with Section 3.3).

“Cumulative Loss Rate” means, with respect to a particular Investment Pool, a
fraction, the numerator of which is (i) the aggregate Outstanding Balance of all
Investments within such Investment Pool that have become more than one hundred
twenty (120) days delinquent at the time of calculation less (ii) any Recoveries
associated with such Investments, and the denominator of which is the aggregate
Original Balance of all Investments within such Investment Pool.

 

4



--------------------------------------------------------------------------------

“Curable Event of Default” means, with respect to a party to this Agreement, (A)
a failure by such party to perform or observe any term, covenant or agreement
contained in this Agreement or in any document delivered in connection herewith
in any material respect and/or (B) any representation or warranty made or deemed
to be made by such party (or any of its officers) under or in connection with
this Agreement (or any document, report or other information delivered pursuant
hereto) shall prove to be false or incorrect in any material respect.

“Custodial Agreement” means that certain Custodial and Collateral Agency
Agreement, dated as of the date hereof, among the Owner, U.S. Bank, as
Custodian, FCC, individually and as Servicer, and the Agent party thereto.

“Custodian” means U.S. Bank, in its capacity as custodian under the Custodial
Agreement, or such other financial institution as the Owner may from time to
time designate to replace U.S. Bank (following a resignation or removal of U.S.
Bank in accordance with the terms of the Custodial Agreement) as custodian
hereunder to hold certain documents contained in the Investment Files and
perform other customary services of a custodian.

“Defaulted Investment” means, an Investment if, as of any time of determination,
any payment obligation under the terms of the related Contract (including,
without limitation, any Scheduled Payment or any portion thereof) has remained
unpaid for more than ninety (90) days after the due date therefor set forth in
such Contract.

“Defaulting Party” means, with respect to any Event of Default, the party to
this Agreement that has committed such Event of Default.

“Default Rate” means, at the time of calculation, for the preceding three (3)
months, the rolling average of a fraction with respect to each such month, the
numerator of which is the aggregate Outstanding Balance of all Investments that
became more than ninety (90) days delinquent during such month, and the
denominator of which is the Original Balance, as of the last day of such month,
of all Investments that have been originated.

“Disposition Expenses” means all customary, reasonable and necessary
out-of-pocket third party costs and expenses incurred by Servicer in connection
with the repossession and disposition of any Collateral.

“Effective Date” means, with respect to each Investment, the date on which such
Investment is purchased or otherwise acquired by Owner.

“Eligible Contractor” means any Contractor which (i) (A) is a wholly owned
subsidiary of USHS, (B) is fully-licensed by all applicable authorities to
perform the services contemplated under any Contract, and is otherwise in good
standing with such authorities and (C) complies in all respects with any and all
requirements set forth in the Credit Policy and any other policies of Sourcer,
(ii) is an Eligible Third-Party Contractor or (iii) is a Pre-Approved Eligible
Contractor.

“Eligible Investments” means Contracts sourced by Sourcer pursuant to a
Contractor Sale Agreement that is in full force and effect and the rights to all
payments from an Obligor thereunder (including, without limitation, any right to
the payment with respect to (i) Scheduled Payments, (ii) any prepayments or
overdue payments made with respect to such Scheduled

 

5



--------------------------------------------------------------------------------

Payments, (iii) any Guaranty Amounts, (iv) any Insurance Proceeds, (v) any
Obligor Charges and (vi) any Recoveries), together with any other related or
similar investments from time to time identified by Sourcer (provided that the
types of such other related or similar investment have been approved by Owner).

“Eligible Investment Summary” means, with respect to each proposed Eligible
Investment or group of Eligible Investments, (i) a summary of the economic and
non-economic details regarding such proposed Eligible Investment or Eligible
Investments, in the form of Exhibit D or such other form as Owner shall approve
from time to time in writing and (ii) an Officer’s Certificate certifying that
(A) the proposed Eligible Investment or Eligible Investments comply in all
respects with the Credit Policy (or disclosing any non-compliance) and (B) with
respect to such proposed Eligible Investment or Eligible Investments, each of
the representations and warranties set forth on Schedule 1 is true and correct
as of the date of such Officer’s Certificate and will be true and correct upon
and following Owner’s purchase of the proposed Eligible Investment or Eligible
Investments (or disclosing any exceptions to such representations and
warranties).

“Eligible Third-Party Contractor” means a Contractor that is a party to a
Contractor Sale Agreement with respect to the Purchased Receivables and, from
and after the date hereof, any other Contractor which (i) is not wholly owned by
USHS, (ii) is licensed by all applicable state authorities to perform the
services contemplated under any Contract and is otherwise in good standing with
such authorities, (iii) complies in all respects with any and all requirements
set forth in the Credit Policy and any other policies of Sourcer and (iv) is, as
of the date of determination of its status as an Eligible Third-Party
Contractor, included on the most recent Eligible Third-Party Contractor List.

“Eligible Third-Party Contractor List” means a list of all Contractors
identified by Sourcer as Eligible Third-Party Contractors and that satisfy the
requirements of clauses (i) through (iii) in the definition of “Eligible
Third-Party Contractor.”

“Event of Default” means a Sourcer Event of Default, a Servicer Event of Default
or an Owner Event of Default, as applicable.

“Excess Sourcing Fees” means, with respect to any Investment Year, the excess,
if any, of (i) the Sourcing Fees paid by Owner to Sourcer during such Investment
Year over (ii) the sum of (A) the Sourcing Costs for such Investment Year and
(B) $100,000.

“Exclusion Notice” has the meaning provided in Section 3.1(c).

“Expiration Date” has the meaning provided in Article II.

“Fair Value” means, with respect to any asset (including any Investment) or
liability, the fair market value of such asset or liability, as reasonably
determined by Owner.

“FCC” means First Consumer Credit, Inc., a Texas corporation, in its capacity as
Sourcer and/or Servicer, as the case may be.

 

6



--------------------------------------------------------------------------------

“Funding Mechanics” means the “Funding Mechanics” attached hereto as Exhibit J,
as the same may be amended, supplemented or otherwise modified from time to time
(subject to compliance with Section 3.3).

“Government Entity” means the United States, any state, any political
subdivision of a state and any agency or instrumentality of the United States or
any state or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to a Contract.

“Indemnifying Party” has the meaning provided in Section 11.4.

“Indemnitee” shall mean an Owner Indemnitee, a Sourcer Indemnitee or a Servicer
Indemnitee, as applicable.

“Initial Servicer” has the meaning provided in the introductory paragraph
hereof.

“Initial Value” means, with respect to an Investment, the purchase price
thereof. The Initial Value of each Investment shall be stated on the
Confirmation relating thereto.

“Insurance Proceeds” means, the proceeds of any insurance policies maintained by
an Obligor or a Contractor with respect to an Investment.

“Internal Rate of Return” means the annual rate, compounded monthly, at which
the net present value on the date of calculation, of all distributions, from all
sources (including, without limitation, all distributions pursuant to Section
8.3(a)) with respect to an Investment Pool (discounted at such annual rate from
the month such distributions are made), is equal to the net present value, as of
the date of the first funding of amounts attributable to an Investment Pool, of
the capital invested by the applicable party in the Investment Pool (discounted
at such annual rate from the month such capital investments were made by such
party).

“Investment” means any Eligible Investment that is actually purchased or
otherwise acquired by Owner (or an Affiliate of Owner in accordance with Section
4.1), including, as of the date of this Agreement, the Purchased Receivables,
provided that, if any Investment is the subject of a Sourcer Purchase Event and
is purchased by Sourcer pursuant to Section 4.4 below, such Investment shall
cease to be an Investment for purposes of this Agreement upon the date that such
Investment is transferred to Sourcer.

“Investment Documents” means, with respect to each Investment, the Contract, the
Contractor Sale Agreement, any insurance policies and all other agreements,
documents, certificates and other instruments evidencing, securing and/or
guarantying such Investment.

“Investment File” means, with respect to each Investment, a file containing each
of the following items:

(a) if such Investment is related to a Non-Mortgage Contract:

 

7



--------------------------------------------------------------------------------

(i) an executed copy of the commitment letter issued by Sourcer to the
applicable Contactor relating to such Non-Mortgage Contract;

(ii) the sole original, executed copy of the related Non-Mortgage Contract,
including any amendments, extensions, modifications or waivers with respect
thereto) with original assignments of such Contract showing a complete chain of
assignments from the applicable Contractor to Owner;

(iii) an executed copy of the Completion Certificate related to such
Non-Mortgage Contract;

(iv) a copy of the original credit application of the Obligor related to such
Contract; and

(v) true and complete copies of all other agreements, documents, any insurance
policies and instruments evidencing, securing or guarantying, or required by
applicable law with respect to, such Non-Mortgage Contract, as determined from
time to time by Owner, upon prior written notice to Sourcer and Servicer.

(b) if such Investment is related to a Mortgage Contract:

(i) an executed copy of the commitment letter issued by Sourcer to the
applicable Contactor relating to such Mortgage Contract;

(ii) the sole original, executed copy of the related Mortgage Contract including
any amendments, extensions, modifications or waivers with respect thereto) with
original assignments of such Contract showing a complete chain of assignments
from the applicable Contractor to Owner;

(iii) a copy of the Mortgage related to such Mortgage Contract (together with
evidence of transmittal of such Mortgage to the appropriate recording office,
evidence that all related mortgage taxes have been paid and, promptly after
receipt thereof by Servicer and, in any case, within three hundred sixty-five
(365) days of the date of such Mortgage Contract, evidence, in form satisfactory
to the Owner, of recordation of such Mortgage at the appropriate recording
office) and original assignments of such Mortgage showing a complete chain of
assignments of such Mortgage from origination to Owner (in each case, together
with evidence of transmittal of such assignments of mortgage to the appropriate
recording office, evidence that all related mortgage tax has been paid and,
promptly after receipt thereof by Servicer and, in any case, within three
hundred sixty-five (365) of the purchase by Owner of such Mortgage Contract
hereunder, evidence, in form satisfactory to Owner, of recordation of such
assignments of mortgage at the appropriate recording office);

 

8



--------------------------------------------------------------------------------

(iv) a copy of the title report related to the Collateral related to such
Mortgage Contract;

(v) a copy of the original credit application of the Obligor related to such
Contract; and

(vi) true and complete copies of all other agreements, documents, any insurance
policies and instruments evidencing, securing or guarantying, or required by
applicable law with respect to, such Mortgage Contract, as determined from time
to time by Owner, upon prior written notice to Sourcer and Servicer.

“Investment Pool” means all Investments purchased or otherwise acquired by Owner
in a particular Investment Year pursuant to the terms of this Agreement.

“Investment Pool Shortfall” means, with respect to any Realized Investment Pool,
on the date of determination, the excess of (i) the aggregate of the amounts
calculated pursuant to clauses (1), (2) and (3) of the definition of “Preferred
Return Threshold Amount” with respect to such Investment Pool, over (ii) the
Available Cash Proceeds that have been distributed from such Investment Pool. An
Investment Pool Shortfall for a particular Investment Pool shall be reduced as
such Investment Pool Shortfall amounts are recouped by Owner, but only to the
extent that amounts equal to such recouped amounts would have otherwise been
paid to the Sourcer as a Performance Fee with respect to one or more different
Investment Pools. Investment Pool Shortfalls shall be deemed to be recouped in
the order in which they were incurred, and the oldest existing Investment Pool
Shortfall must be recouped in full before the next oldest Investment Pool
Shortfall can be recouped.

“Investment Year” means the twelve (12) month period ending on December 31 of
each year that this Agreement is in full force and effect, except that the first
Investment Year shall be the period from the date of this Agreement until
December 31, 2006 (i.e., the 2006 Investment Year).

“Lender Perfection Costs” has the meaning provided in Section 5.3(a)(iv).

“LIBOR” means, for any LIBOR Business Day, the one-month rate per annum at which
deposits in Dollars are offered in the London interbank market on such LIBOR
Business Day and which appear on the Telerate British Bankers Association
Interest Settlement Rates Page 3750 as of 11:00 A.M. (London time); provided
that, if there shall no longer exist a Telerate British Bankers Assoc. Interest
Settlement Rates Page, the term “London Interbank Offered Rate” shall mean, the
Reference Rate with respect thereto.

“LIBOR Business Day” means any Business Day on which commercial banks are open
for international business (including, without limitation, dealings in Dollar
deposits) in London.

“Liquidation Proceeds” means, with respect to an Investment as to which the
related Collateral has been foreclosed upon by Servicer (at the direction of
Owner or any third party holding a lien on the applicable Collateral that is
superior to the lien of Owner in such Collateral),

 

9



--------------------------------------------------------------------------------

all amounts realized with respect to such Investment (including Insurance
Proceeds) net of amounts that are required to be refunded to the Obligor on such
Investment.

“Lockbox” has the meaning provided in Section 7.3.

“Lockbox Account” has the meaning provided in Section 7.3.

“Lockbox Bank” has the meaning provided in Section 7.3.

“Management Fees” means, with respect to an Investment Pool, an amount equal to
one-twelfth (1/12) of the product of (i) the aggregate Outstanding Balance of
all Investments within such Investment Pool as of the first calendar day of the
month in which the calculation of Management Fees is made, multiplied by (ii)
0.015, and, if Sourcer is the Servicer, multiplied by (iii) the Sourcer Fee
Multiplier.

“Master Participation Agreement” that certain Master Participation Agreement,
dated as of the date hereof, by and between Sourcer and the applicable Affiliate
of Owner.

“Monthly Fees” means, collectively, the Performance Fees due to Sourcer (if
applicable) and the Management Fees due to Servicer.

“Mortgage” means any mortgage, deed of trust or other instrument creating a
first, second or other lien on a fee simple estate in the Mortgaged Property
securing a Mortgage Contract.

“Mortgage Contract” means a retail installment contract substantially in the
form attached hereto as Exhibit E (which form has been approved by Owner)
between a Contractor and an obligor which (i) evidences the obligations of an
obligor to pay for the home improvements sold and/or installed by a Contractor
and (ii) is secured by a Mortgage on the related Mortgaged Property, together
with all schedules, supplements and amendments thereto and each other document
and instrument related thereto.

“Mortgaged Property” means the Property which is subject to a Mortgage
(including, without limitation, all buildings, improvements and fixtures thereon
and all additions, alterations and replacements made at any time with respect to
the foregoing) securing a Mortgage Contract.

“Non-Defaulting Party” means, with respect to any Event of Default, the parties
to this Agreement other than the Defaulting Party.

“Non-Mortgage Contract” means a retail installment contract substantially in the
form attached hereto as Exhibit F (which form has been approved by Owner)
between a Contractor and an obligor which is not secured by a Mortgage and
evidences the obligations of such obligor to pay for the home improvements sold
and/or installed by a Contractor together with all schedules, supplements and
amendments thereto and each other document and instrument related thereto.

“Obligor” means, with respect to an Investment, each Person obligated to make
payments under the Contract with respect to such Investment.

 

10



--------------------------------------------------------------------------------

“Obligor Charges” means the all late payment charges any other incidental
charges or fees received from an Obligor, including, but not limited to, late
fees, collection fees and bounced check charges.

“Offer Period” has the meaning provided in Section 15.12(d).

“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of Sourcer.

“Ordinary Course Services” means any of the services set forth on Exhibit M, as
such exhibit may be amended from time to time with the prior written consent of
Owner.

“Organization” means any corporation, partnership, joint venture or enterprise,
limited liability company, unincorporated association, trust or other entity or
organization, and shall include the successor (by merger or otherwise) of any
entity or organization.

“Original Balance” means, with respect any Investment, the Outstanding Balance
related thereto on the date that the Contract related to such Investment became
effective.

“Other Property” means, with respect to any Investment, all of Owner’s right,
title and interest in, to and under (i) all monies at any time received or
receivable with respect to such Investment, (ii) any and all agreements,
documents, certificates and instruments evidencing the security interest or
other interest of Owner and/or a Contractor in and to the related Collateral,
including, without limitation, the related Contractor Sale Agreement and, if
applicable, Mortgage, (iii) the security interest in the Collateral related to
such Investment granted by the related Obligor to the Contractor under the
related Contract and assigned by the Contractor to Owner, (iv) all insurance
policies and title insurance policies (and any proceeds therefrom) relating to
such Investment, including rebates of premiums not otherwise due to an Obligor,
(v) the related Contract and all other items required to be contained in the
related Investment File and any and all other documents or electronic records
relating to such Investment, the related Collateral or the related Obligor, (vi)
the right to receive future Liquidation Proceeds pursuant to the liquidation of
such Investment, and (vii) all present and future rights, claims, demands,
causes and chooses in action in respect of any or all of the foregoing and all
payments on or under and all proceeds and investments of any kind and nature in
respect of any of the foregoing.

“Outstanding Balance” means, with respect to any Investment and the related
Contract, as of any date of determination, the “Amount Financed” set forth in
such Contract less any payments made by the Obligor under such Contract which
have been applied as principal payments to reduce the “Amount Financed”.

“Owner” has the meaning provided in the introductory paragraph hereof.

“Owner Event of Default” means (i) a Curable Event of Default on the part of
Owner and/or (ii) a Bankruptcy Event with respect to Owner.

“Owner Expenses” means all expenses (third-party or otherwise) actually incurred
and paid by, or on behalf of, Owner with respect to any Eligible Investments
and/or the Investments in any Investment Pool, including expenses incurred with
respect to the acquisition, closing,

 

11



--------------------------------------------------------------------------------

hedging, collection and disposition of Investments, travel, legal and other
professional fees, the Disposition Expenses, the Service Provider Fees, the
Sourcing Fees and the Management Fees.

“Owner Indemnitees” has the meaning provided in Section 11.1.

“Owner Losses” has the meaning provided in Section 11.1.

“Owner Notice” means a notice delivered from to time by Owner to Sourcer and
Servicer setting forth (i) the designated representatives of Owner and/or (ii)
the notice information for Owner, or, in either case, any changes thereto from
any prior Owner Notice delivered by Owner.

“Owner Participant” means the owner participant under the Owner Trust Agreement.

“Owner Perfection Costs” has the meaning provided in Section 5.3(a)(iii).

“Owner Trust Agreement” means that certain Trust Agreement establishing and
governing Owner, as the same may be amended, supplemented or otherwise modified
from time to time.

“Owner Trustee” means U.S. Bank Trust National Association, as trustee under the
Owner Trust Agreement, and any successor trustee under the Owner Trust
Agreement.

“Performance Fees” means, with respect to an Investment Pool, all amounts paid
to Sourcer pursuant to Section 8.3(a)(6).

“Person” means any individual, Organization or government or any agency or
political subdivision thereof.

“Pre-Approved Eligible Contractor” means each Eligible Contractor set forth on
Exhibit K.

“Preferred Return Rate” means a per annum rate of return (compounded monthly)
equal to the greater of (i) eight percent (8%) or (ii) LIBOR plus three and
one-half percent (3.5%). The Preferred Return Rate applicable for each month
shall be calculated monthly as of the Preferred Return Rate Determination Date.

“Preferred Return Rate Determination Date” means the date of this Agreement and,
thereafter, the first LIBOR Business Day of each calendar month during the term
of this Agreement.

“Preferred Return Threshold Amount” means, with respect to an Investment Pool,
an amount equal to the sum of (1) all Owner Expenses, plus (2) the Initial Value
of all Investments in such Investment Pool and, without duplication, all other
amounts expended with respect to such Investment Pool, plus (3) an additional
amount which would provide Owner with an Internal Rate of Return equal to the
Preferred Return Rate on the amount calculated pursuant to the foregoing clauses
(1) and (2), plus (4) the aggregate of all Investment Pool Shortfalls that have
yet to be recouped by the Owner as of the calculation date of such Preferred
Return Threshold Amount.

 

12



--------------------------------------------------------------------------------

“Principals” shall mean (i) Murray Gross, (ii) James Borschow and (iii) any
natural person who is a direct or indirect owner of more than five percent (5%)
of the equity of FCC.

“Promotional Contract” shall mean a Non-Mortgage Contract, in form and substance
satisfactory to Owner, which (i) has a first Scheduled Payment which is due upon
either the ninetieth (90th) day or the one hundred eightieth (180th) day after
the date of the completion of the home improvement described in the related
Completion Certificate and (ii) provides that, if the Obligor pays all amounts
due under such Non-Mortgage Contract in full prior to the date that the first
Scheduled Payment is due pursuant to such Non-Mortgage Contract, no interest
shall accrue or otherwise be due with respect the principal amount due pursuant
to such Non-Mortgage Contract and so repaid by the Obligor.

“Property” means the underlying real property related to a Contract.

“Purchased Receivable Cumulative Loss Rate” means, with respect to each calendar
year beginning with 2003, on a static pool basis, a fraction, the numerator of
which is (i) the aggregate Outstanding Balance of all Purchased Receivables
originated in such calendar year that have become more than one hundred twenty
(120) days delinquent at the time of calculation less (ii) any recoveries
associated with such Purchased Receivables, and the denominator of which is the
aggregate Original Balance of all Purchased Receivables originated in such
calendar year.

“Purchased Receivable Purchase Agreement” means that certain Purchase and Sale
Agreement, dated as of the date hereof, among Owner, Sourcer and FCC Acceptance
Corp.

“Purchased Receivables” means the receivables that have been purchased by Owner
pursuant to the Purchased Receivable Purchase Agreement, a portion of which
receivables secured the Revolving Receivable Facility to which Sourcer and its
Affiliate were previously a party. The Purchased Receivables have been allocated
to the 2006 Investment Pool.

“Realized Investment Pool” means any Investment Pool upon the earlier to occur
of (i) the date on which the aggregate Fair Value then attributable to all
Investments remaining in such Investment Pool is less than or equal to ten
percent (10%) or less of the aggregate Initial Values of such Investments or
(ii) either (A) with respect to the 2006 Investment Pool, July 1, 2010, or (B)
with respect to the 2007 Investment Pool and each subsequent Investment Pool,
the fifth (5th) anniversary of the expiration of the Investment Year applicable
to such Investment Pool.

“Records” has the meaning provided in Section 5.3(a)(xvii).

“Recoveries” means all payments received from or on behalf of the Obligor (or
any related guarantor) with respect to an Investment during the continuance of a
default by such Obligor under the terms of the applicable Contract.

“Reference Rate” means the interest rate per annum reasonably determined by
Owner to be the average of the rates per annum at which deposits in dollars are
offered for the relevant period to major banks in the London interbank market in
London, England by Owner at approximately 11:00 a.m. (GMT) on the applicable
LIBOR Business Day.

“Related Security” means with respect to any Investment:

 

13



--------------------------------------------------------------------------------

(i) any and all security interests or liens and property subject thereto from
time to time securing or purporting to secure payment of such Investment;

(ii) all guarantees, indemnities, warranties, insurance policies and proceeds
and premium refunds thereof and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Investment;
and

(iii) all proceeds of the foregoing.

“Revolving Receivable Facility” means any revolving commercial paper warehouse
facility entered into for the purpose of financing the origination or
acquisition of Eligible Investments that would otherwise be the subject of this
Agreement.

“Scheduled Payments” means, with respect to any Investment, the periodic
payments payable under the terms of the related Contract.

“Service Provider” means each of Agent’s Bank, Backup Servicer, Custodian, the
Owner Trustee and any hedge counterparty retained by Owner in respect of the
Investments.

“Service Provider Fees” means the fees due to a Service Provider in respect of
the services provided by such Service Provider, together with any expenses
(including transition expenses) incurred by such Service Provider and to be
reimbursed to such Service Provider in accordance with the applicable
agreement(s) governing the services provided by such Service Provider.

“Servicer” shall mean Initial Servicer and, following a termination of the
appointment of Initial Servicer (or, if a Backup Servicer becomes the servicer
hereunder, such Backup Servicer), Backup Servicer, in each case, together with
their respective successors and permitted assigns.

“Servicer Event of Default” means (i) a Curable Event of Default on the part of
Servicer, (ii) the gross negligence, bad faith or willful misconduct of Servicer
in connection with the performance of its obligations under this Agreement,
(iii) the taking by Servicer of any action requiring the prior consent of Owner
pursuant to this Agreement without first obtaining such prior consent if such
action has caused damage or injury to Owner, as reasonably determined by Owner,
(iv) the failure by Servicer to maintain the insurance and fidelity bond
required pursuant to Article XII in full force and effect, with such failure
remaining unremedied for thirty (30) days after the occurrence thereof, (v) a
Bankruptcy Event with respect to Servicer, (vi) one or more judgments or decrees
for the payment of money in an aggregate amount in excess of $500,000 shall be
entered against Servicer or any of its subsidiaries and such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within sixty (60) days from the entry thereof, (vii) Servicer is ordered to pay
any amount in excess of $1,000,000, or is enjoined from taking any action, in
connection with any action in which Servicer is named the defendant, if such
action contains allegations of fraud, intentional misrepresentation or wrongful
conduct on the part of the Servicer in connection with its servicing practices
or other wrongdoing that has a material adverse effect on the Servicer’s ability
to perform its obligations under this Agreement and/or (viii) at any time that
Servicer is also Sourcer, the occurrence of any Sourcer

 

14



--------------------------------------------------------------------------------

Event of Default.

“Servicer Indemnitees” has the meaning provided in Section 11.3(b).

“Servicer Losses” has the meaning provided in Section 11.3(b).

“Servicing” has the meaning provided in Section 5.3.

“Servicing Business” means the Servicing of Investments.

“Servicing Policy” means the “Standard Collection Practices” of Servicer
attached hereto as Exhibit G, as the same may be amended, supplemented or
otherwise modified from time to time (subject to compliance with Section 6.1),
provided that, if Initial Servicer is replaced as the Servicer pursuant to the
terms of this Agreement, the Servicing Policy shall be the replacement
servicer’s customary collection policies, subject to Owner’s approval of the
same.

“Sourcer” has the meaning provided in the introductory paragraph hereof.

“Sourcer Accommodation Funding” has the meaning provided in Section 3.1(e).

“Sourcer Event of Default” means (i) a Curable Event of Default on the part of
Sourcer, (ii) the gross negligence, bad faith or willful misconduct of Sourcer
in connection with the performance of its obligations under this Agreement,
(iii) the taking by Sourcer of any action requiring the prior consent of Owner
pursuant to this Agreement without first obtaining such prior consent if such
action has caused damage or injury to Owner, as reasonably determined by Owner,
(iv) a Bankruptcy Event with respect to Sourcer, (v) the entry by Sourcer, USHS
or any of their respective Affiliates into any Revolving Receivable Facility
and/or (vi) at any time that Sourcer is also Servicer, the occurrence of any
Servicer Event of Default.

“Sourcer Fee Multiplier” means, for any Investment Year, an amount, expressed as
a fraction, equal to (i) 100% less (ii) Sourcer’s Participation Interest with
respect to such Investment Year.

“Sourcer Key Man Event” means if James Borschow shall (i) die, unless he is
replaced by a successor who is acceptable to Owner, in its sole discretion,
within thirty (30) days after the date of his death, or (ii) cease to be
actively involved in, and to manage the business, operations and management of,
Sourcer for a period in excess of ninety (90) consecutive days (whether as a
result of a permanent incapacitation, loss of legal capacity, a voluntary
cessation of involvement or otherwise), unless he is replaced by a successor who
is acceptable to Owner, in its sole discretion, within thirty (30) days after
the expiration of such ninety (90) day period.

“Sourcer Indemnitees” has the meaning provided in Section 11.3(a).

“Sourcer Losses” has the meaning provided in Section 11.3(a).

“Sourcer Purchase Event” has the meaning provided in Section 4.4(a).

“Sourcer Services” has the meaning provided in Section 3.2(a).

 

15



--------------------------------------------------------------------------------

“Sourcer’s Participation Interest” has the meaning provided in Section 4.2.

“Sourcing Business” means the identification, due diligence, structuring,
sourcing, purchase, acquisition and closing of Eligible Investments.

“Sourcing Costs” means costs and expenses incurred by Sourcer with respect to
the identification, due diligence, structuring and sourcing of Investments.

“Sourcing Fees” means the product of (i) the lesser of (A) the Outstanding
Balance of an Investment at the time that such Investment is purchased or
otherwise acquired by Owner and (B) the purchase price of such Investment,
multiplied by (ii) 0.02, multiplied by the Sourcer Fee Multiplier. For the
avoidance of doubt, in the event that the purchase price of an Investment is in
excess of the “Amount Financed” set forth in such Contract with respect to such
Investment, no Sourcing Fee shall be paid with respect to such excess amount.

“Termination Effective Date” the date that is the later of (A) the date the
non-terminating party receives written notice of termination from the
terminating party and (B) the date specified in the written termination notice
delivered by the terminating party.

“Third Party Agreements” has the meaning provided in Section 5.4.

“Triggering Event” means the occurrence of any one of the following events: (i)
with respect to Investments within the 2006 Investment Pool (other than the
Purchased Receivables) and Investments within any subsequent Investment Pool,
the Cumulative Loss Rate for any Investment Year shall exceed the maximum amount
designated with respect to such Investment Year in Exhibit H attached hereto,
(ii) with respect to the Purchased Receivables, the Weighted Average Purchased
Receivable Loss Rate in any Investment Year shall exceed the maximum amount
designated with respect to such Investment Year in Exhibit H attached hereto,
(iii) the Annualized Delinquency Rate, on the last day of a calendar month
(which day falls within the period as to which the determination of a Triggering
Event is being made), shall exceed three percent (3%) and/or (iv) any Servicer
Event of Default.

“U.S. Bank” means U.S. Bank National Association, a national banking
association.

“USHS” means U.S. Home Systems, Inc., a Delaware corporation.

“Venture Business” means, collectively, the Sourcing Business and the Servicing
Business.

“Weighted Average Purchased Receivable Loss Rate” means, with respect to the
Purchased Receivables, the weighted average of the Purchased Receivable
Cumulative Loss Rates. For the avoidance of doubt, such weighted average
calculation shall exclude any Purchased Receivables originated prior to January
1, 2003.

 

16



--------------------------------------------------------------------------------

ARTICLE II

TERM OF AGREEMENT

This Agreement shall continue in full force and effect until the date upon which
all Investment Pools constitute Realized Investment Pools (the “Expiration
Date”), unless otherwise terminated in accordance with the provisions of Article
XIII.

ARTICLE III

ENGAGEMENT OF SOURCER; SOURCER DUTIES; SOURCER ACTIONS REQUIRING

APPROVAL OF OWNER

3.1 Engagement of Sourcer; Owner’s Obligation to Purchase; Accommodation
Funding.

(a) Owner hereby engages Sourcer to perform, and Sourcer hereby agrees to
perform, the Sourcing Services, throughout the term of this Agreement, upon and
subject to the terms, covenants and provisions hereof.

(b) Upon the identification of an Eligible Investment or a group of Eligible
Investments, Sourcer shall provide to Owner an Eligible Investment Summary not
less than two (2) Business Days prior to the date that Sourcer proposes that
Owner purchase or otherwise acquire such Eligible Investment or Eligible
Investments. If the Eligible Investment Summary with respect to an Eligible
Investment or a group of Eligible Investments proposed to be sourced by Sourcer
discloses any non-compliance with the Credit Policy or exceptions to the
representations and warranties with respect to such Eligible Investment or
Eligible Investments, Owner shall deliver written notice to Sourcer, not less
than two (2) Business Days following Owner’s receipt of the applicable Eligible
Investment Summary, indicating whether or not Owner elects (which election may
be made by Owner in its sole discretion) to purchase or otherwise acquire the
applicable Eligible Investment or Eligible Investments. If Owner shall fail to
deliver to Sourcer a notice of rejection of the applicable Eligible Investment
or Eligible Investments within the time period set forth in the foregoing
sentence, Owner shall be deemed to have elected to waive the non-compliance of
such Eligible Investment or Eligible Investments with the Credit Policy or the
exceptions to the representations and warranties with respect to such Eligible
Investment or Eligible Investments, as applicable, and to purchase or otherwise
acquire such Eligible Investment or Eligible Investments. If an Eligible
Investment Summary with respect to an Eligible Investment or group of Eligible
Investments proposed to be sourced by Sourcer does not disclose any
non-compliance with the Credit Policy or exceptions to the applicable
representations and warranties, Owner shall be deemed to have approved such
Eligible Investment or Eligible Investments and shall thereafter purchase or
otherwise acquire such Eligible Investment or Eligible Investments and Servicer
may proceed to fund such Eligible Investment or Eligible Investments in
accordance with Section 3.1(e) below.

(c) Notwithstanding anything to the contrary in Section 3.1(b) above, Owner may,
from time to time and upon not less than ninety (90) days’ prior written notice
to Sourcer (an “Exclusion Notice”), elect to exclude from consideration any
particular Eligible

 

17



--------------------------------------------------------------------------------

Investment or general type of Eligible Investments (including Eligible
Investments from a particular Contractor, whether or not such Contractor is an
Eligible Contractor or was previously approved by Owner), and from and after the
date that such Exclusion Notice is delivered by Owner, Owner shall be under no
obligation to purchase or otherwise acquire any such excluded Eligible
Investment or general type of Eligible Investments; provided, however, that
Owner shall purchase or otherwise acquire any such excluded Eligible Investments
as to which Sourcer has, on or before the date of delivery of the applicable
Exclusion Notice, issued a binding commitment letter to the applicable approved
Eligible Contractor (and Sourcer shall deliver to Owner a copy of each such
commitment letter within five (5) days after a request therefor by Owner).

(d) Notwithstanding anything to the contrary in Section 3.1(b) above, in the
event that, after the date hereof, there shall occur any modification to any
federal, state and local law or other governmental rule or regulation governing
or otherwise affecting the Eligible Investments and such modification precludes
or restricts the ability of Owner to purchase a particular Eligible Investment
or general type of Eligible Investments or otherwise frustrates the purpose of
this Agreement, Owner may elect to exclude from consideration the Eligible
Investments or general type of Eligible Investments that are adversely affected
by such modified law, rule or regulation, such exclusion to take effect
immediately upon delivery of written notice thereof to Sourcer. The foregoing
rights of Owner to exclude a particular Eligible Investment or general type of
Eligible Investments shall apply regardless of whether such Eligible Investment
or general type of Eligible Investments otherwise complies with the Credit
Policy or whether there are any exceptions to the applicable representations and
warranties with respect to the same.

(e) Immediately upon delivery by Sourcer to Owner of an Eligible Investment
Summary with respect to an Eligible Investment or Eligible Investments proposed
to be sourced by Sourcer, which Eligible Investment Summary does not disclose
any non-compliance with the Credit Policy or exceptions to the applicable
representations and warranties, Sourcer may elect, in its discretion, to fund
such Eligible Investment or Eligible Investments purely as an accommodation to
the applicable Eligible Contractor(s) (such funding, a “Sourcer Accommodation
Funding”). If the Eligible Investment Summary with respect any Eligible
Investment or Eligible Investments discloses any non-compliance with the Credit
Policy or exceptions to the applicable representations and warranties, in no
event shall a Sourcer Accommodation Funding occur with respect to such Eligible
Investment or Eligible Investments unless Owner has elected (or is deemed to
have elected) to purchase or otherwise acquire such Eligible Investment or
Eligible Investments pursuant to Section 3.1(b) above, and if such a funding
shall occur and Owner shall thereafter elect not to purchase or otherwise
acquire such Eligible Investment or Eligible Investments in accordance with
Section 3.1(b) above, Owner shall have no obligation with respect to such
Sourcer Accommodation Funding. Sourcer agrees and acknowledges that each Sourcer
Accommodation Funding shall be an unsecured advance with respect to the
applicable Eligible Investment or Eligible Investments. Nothing contained in
this Section 3.1(e) shall be deemed to abrogate or otherwise affect the rights
of Owner to elect not to purchase or otherwise acquire, or to otherwise exclude,
any Eligible Investment or Eligible Investments, as set forth in this Section
3.1. For the avoidance of doubt, it is not intended by the parties hereto that
Sourcer acquire, and Sourcer shall not acquire, any ownership interest in an
Eligible Investment as a result of its extension of a Sourcer Accommodation
Funding in respect

 

18



--------------------------------------------------------------------------------

thereof, provided that nothing in the foregoing shall be deemed to affect
Sourcer’s liability for a Sourcer Accommodation Funding described in the second
sentence of this Section 3.1,

3.2 Sourcer Duties. (a) Subject to any limitations on the authority of Sourcer
set forth in this Agreement, Sourcer shall perform those services pertaining to
the sourcing of Eligible Investments which are required to be performed by
Sourcer pursuant to this Agreement (collectively, the “Sourcer Services”),
including the following:

(i) identifying Eligible Investments, performing due diligence on such Eligible
Investments and delivering to Owner an Eligible Investment Summary with respect
to each Eligible Investment or group of Eligible Investments proposed to be
sourced by Sourcer, as provided in Section 3.1 above;

(ii) if requested by Owner (A) providing weekly pipeline reports to Owner, (B)
participating in weekly telephone calls with Owner to review potential Eligible
Investments and (C) participating in meetings with Owner to discuss the merits
of pursuing potential Eligible Investments;

(iii) assisting Owner in the due diligence of Eligible Investments, including
(A) performing customer credit analysis and other investment underwriting tasks
and (B) advising Owner on the manner in which to structure and hold Eligible
Investments to be purchased or otherwise acquired by Owner;

(iv) sourcing Eligible Investments in conformance with the Credit Policy and the
Funding Mechanics and paying all Sourcing Costs in connection therewith;

(v) in connection with the sourcing of Eligible Investments, assisting Owner
with respect to the execution by Owner of Investment Documents in respect of
each such Eligible Investment (which Investment Documents shall be in forms
approved by Owner);

(vi) assisting Owner in the purchase and acquisition of Eligible Investments and
executing and delivering to Owner a Confirmation in connection with each
Eligible Investment or group of Eligible Investments so purchased or otherwise
acquired by Owner;

(vii) reviewing all available Investment Documents, delivering such Investment
Documents to the Custodian and, until the Investment Files have been delivered
to the Custodian, maintaining, organizing, and administering such Investment
Files;

(viii) correcting any deficiencies in the Investment File for each Eligible
Investment purchased or otherwise acquired by Owner (including the failure of an
Investment Document to be fully-executed, the absence of any Investment Document
from the Investment File or the material mutilation or other

 

19



--------------------------------------------------------------------------------

damage to an Investment Document) and, at the request of Owner or in accordance
with any custodial agreement executed with respect to the Investment, delivering
to a Custodian each such Investment File and any other chattel paper
representing or evidencing the Investments;

(ix) taking such action as is necessary to obtain and perfect any liens on
Collateral (and the priority of such liens) in favor of Owner, including
preparing and filing or recording of Mortgages and financing statements;

(x) preparing and delivering to Owner the Annual Sourcing Reconciliation and all
other reports and information required to be delivered by Sourcer to Owner
pursuant to this Agreement; and

(xi) otherwise providing to Owner customary advisory and consultation services
with respect to the acquisition by Owner of Eligible Investments.

(b) From time to time, as necessary, Owner and Sourcer shall cooperate in good
faith to develop and agree in writing upon such additional services to be
provided by Sourcer as part of the Sourcer Services as may become necessary to
more fully effectuate the terms of this Agreement.

(c) Sourcer shall perform the Sourcer Services in accordance with applicable
federal, state and local laws and other governmental rules and regulations. In
the performance of the Sourcer Services and its other obligations hereunder,
Sourcer shall take any action that is directed by Owner which relates to
Sourcer’s obligations under this Agreement; provided, however, that Sourcer
shall not be obligated to take, or to refrain from taking, any action which
Owner requests that Sourcer take or refrain from taking to the extent that
Sourcer determines, in its reasonable and good faith judgment, that such action
or inaction may cause a violation of any applicable federal, state or local law,
other governmental rule or regulation or court order. Within ninety (90) days
after the date of this Agreement, FCC shall obtain all licenses required in
order for it to comply (in its capacity as both Sourcer and Servicer) with
federal, state and local laws and other governmental rules and regulations
governing the transactions contemplated by this Agreement, and FCC agrees that,
if the failure of FCC to be in compliance with such laws, rules and regulations
does or could, in the reasonable determination of Owner, result in liability to
Owner or otherwise have a material adverse effect on any Investment acquired by
Owner during such ninety (90) day period, Owner shall have the right to cause
FCC to repurchase such Investment pursuant to Section 4.5(a) below as if such
Investment were the subject of a Sourcer Repurchase Event.

3.3 Sourcer Actions Requiring Approval of Owner Participant. Sourcer shall not,
without the prior written consent of the Owner Participant under the Owner Trust
Agreement, (i) purchase or otherwise acquire, or fund any amounts in respect of,
any Eligible Investment for its own account or for the account of a third party,
other than as permitted pursuant to Section 3.1(e) above or Section 15.12(d) or
Section 15.13 below, (ii) amend, supplement or otherwise modify the Credit
Policy or the Funding Mechanics, (iii) permit a Contractor and/or an Obligor to
enter into a Contract with respect to an Investment other than in

 

20



--------------------------------------------------------------------------------

the form approved by Owner, (iv) enter into a Contractor Sale Agreement other
than with an Eligible Contractor that has been approved by Owner in writing
(provided that, if Sourcer shall have provided to Owner a written request for
approval of a particular Eligible Contractor and Owner shall have failed to
approve or disapprove such Eligible Contractor within five (5) Business Days
after receipt of such request, Owner shall be deemed to have approved such
Eligible Contractor), (v) distribute any press release or other external
communication naming Owner or any of its Affiliates, (vi) act on behalf of, or
hold itself out as having the authority to act on behalf of, Owner in any manner
which is beyond the scope of the terms of this Agreement and/or (vii) agree to
do any of the foregoing. Owner shall act promptly with respect to any written
request by Sourcer for approval of any action proposed to be taken by Sourcer.
Promptly upon determining that any action is required which cannot be taken
without such approval, Sourcer shall prepare and submit to Owner a written
notice identifying in reasonable detail all of the facts and considerations
which Sourcer reasonably believes are material to the decision whether or not to
approve an action and requesting approval of the action recommended by Sourcer.

ARTICLE IV

OWNERSHIP OF INVESTMENTS; MASTER PARTICIPATION AGREEMENT;

COLLATERAL; PURCHASES BY SOURCER UPON BREACH OF WARRANTY

4.1 Ownership of Investments. The parties to this Agreement acknowledge and
agree that (i) Investments may be purchased or otherwise acquired by any
Affiliate of Owner, on behalf of Owner, and, if Owner so elects, subsequently
assigned to Owner and (ii) following such purchase or other acquisition, Owner
or such Affiliate, as applicable, will retain title, ownership and exclusive
control of the Investments and that neither Sourcer nor Servicer will acquire
title to, any security interest in, or any rights of any kind in or to the
Investments (or any income, receipts or revenues therefrom, except for the right
to receive certain fees as described in Article VIII). With respect to any
Investments purchased or otherwise acquired by any Affiliate of Owner, until
such time as such Investments are assigned by such Affiliate to Owner,
references to “Owner” in this Agreement shall be deemed to include such
Affiliate wherever the context dictates.

 

21



--------------------------------------------------------------------------------

4.2 Master Participation Agreement. The Master Participation Agreement governs
the rights of Sourcer to purchase an economic participation interest in
Investments acquired by Owner in a particular Investment Year pursuant to this
Agreement. As provided in the Master Participation Agreement, beginning with the
2007 Investment Year, Sourcer is required to designate, by written notice signed
by Sourcer to Owner’s Affiliate delivered in accordance with the terms of the
Master Participation Agreement, the participation interest of Sourcer in the
Investments acquired by Owner hereunder during the subsequent Investment Year
(“Sourcer’s Participation Interest”). For the avoidance of doubt, Sourcer has
not acquired any right to cause Owner to take or approve, or forbear from taking
or approving, any actions with respect to the Investments or pursuant to this
Agreement by virtue of the Master Participation Agreement, it being acknowledged
and agreed by Sourcer that Owner shall retain all authority and responsibility
with respect to such matters.

4.3 Collateral. In the event that, during the term of this Agreement, Owner or
any Affiliate of Owner acquires title to any Collateral, whether by foreclosure
or otherwise, or acquires title to any other rights or interests in connection
with the restructure, settlement, satisfaction (in whole or in part) or other
transaction relating to the Investments, such Collateral, rights and interests
shall be deemed to be a part of the applicable Investment secured by such
Collateral for all purposes of this Agreement. If any Collateral is acquired as
described in this Section 4.3, the Initial Value of such Collateral shall be the
Initial Value assigned to the relevant Investment in the related Confirmation.
Upon the payment in full of any Investment or the receipt by Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes, Servicer will notify Owner of the same and obtain Owner’s
approval for the release of the related Collateral thereunder.

4.4 Purchase by Sourcer Upon Breach of Warranty.

(a) In the event of the breach by Sourcer of any of the representations and
warranties contained in the Eligible Investment Summary with respect to an
Investment or Investments (a “Sourcer Purchase Event”), Sourcer shall, unless
such Sourcer Purchase Event shall have been cured in all respects, purchase from
Owner each Investment which is the subject of such Sourcer Purchase Event within
three (3) Business Days of the discovery by, or notice (from any Person) to,
Owner of such Sourcer Purchase Event, and Sourcer shall pay to Owner (by means
of a transfer to the Collection Account) the Outstanding Balance of each such
Investment as of the date of the purchase thereof from Owner. Upon a failure by
Sourcer to timely effect a repurchase of an Investment in accordance with the
foregoing sentence, Owner may thereafter apply any Sourcing Fees or Performance
Fees that would otherwise be payable to Sourcer (or, so long as FCC is also
Servicer, any Management Fees that would otherwise be payable to Servicer)
pursuant to this Agreement in payment of the purchase price for the applicable
Investment, and upon such application by Owner, Sourcer (and Servicer, as
applicable) shall cease to have any right to receive the fees so applied.
Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Sourcer under this Section 4.4 shall be performed in accordance
with the terms hereof notwithstanding the failure of Owner or Servicer to
perform any of their respective obligations hereunder with respect any such
Investment. It is understood and agreed that the obligation of Sourcer to cure a
Sourcer Purchase Event or purchase an Investment pursuant to this Section 4.4(a)
is not intended to, and shall not, constitute a guaranty of the collectibility
of any payment of any Investment which is not collected, not paid

 

22



--------------------------------------------------------------------------------

or uncollectible on account of the insolvency, bankruptcy or financial inability
to pay of the related Obligor.

(b) Upon deposit in the Collection Account of the price paid to Owner for any
Investment purchased by Sourcer under Section 4.4(a), the lien of Owner in such
Investment shall, without any further action, be released and Owner shall take
such steps as may be reasonably requested by Sourcer in order to assign to
Sourcer all of Owner’s right, title and interest in and to such Investment and
all security and documents and all Related Security and Other Property directly
relating thereto, without recourse, representation or warranty of any kind,
except as to the absence of liens, charges and encumbrances created by, or
arising solely as a result of the actions of, Owner. Such assignment shall be a
sale and assignment outright, and not for security. If, following the
reassignment of an Investment, in any enforcement suit or legal proceeding it is
held that Sourcer may not enforce any Investment on the grounds that it is not a
party in interest or a holder entitled to enforce such Investment, Owner shall,
at the expense of Sourcer, take such steps as Sourcer deems reasonably necessary
to enforce such Investment, including bringing suit in Owner’s name.

(c) No failure or delay, on the part of Owner or any assignee thereof, in
exercising any power, right or remedy under this Agreement, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or future exercise thereof or the exercise of
any power, right or remedy.

ARTICLE V

RETENTION OF SERVICER; SERVICING STANDARD; SERVICER DUTIES

5.1 Engagement of Servicer. Owner hereby engages Servicer to perform, and
Servicer hereby agrees to perform, the Servicing, upon and subject to the terms,
covenants and provisions hereof. In performing the Servicing, Servicer shall not
act on behalf of, or hold itself out as having the authority to act on behalf
of, Owner in any manner which is beyond the scope of the terms of this
Agreement.

5.2 Servicing Standard. Servicer shall at all times perform the Servicing in
accordance with (i) applicable federal state and local laws and other
governmental rules and regulations, (ii) the terms and provisions of the
Investment Documents, (iii) the terms and provisions hereof, (iv) the customary
and usual procedures and standards of practice of prudent servicers of assets
similar to the Investments and, to the extent more exacting, the degree of skill
and attention that Servicer exercises from time to time with respect to any
Eligible Investments that it services for itself or other Persons, and (v) the
Servicing Policy (all of the foregoing standards described in clause (i) through
(v), collectively, the “Accepted Servicing Practices”). Subject to the
limitations on the authority of Servicer set forth in this Agreement (including
in Section 6.1 below) and the other limitations set forth in this Agreement,
Servicer shall have the authority, in the name of Owner, to take all action
required in connection with its duties and responsibilities under this
Agreement, provided that Servicer determines, in good faith, that such action is
in the best interests of Owner. It is acknowledged and agreed that
recommendations made by Servicer in connection with the performance of its
services under this Agreement involve subjective judgments and may result in
unanticipated consequences. Servicer assumes

 

23



--------------------------------------------------------------------------------

no responsibility under this Agreement for such consequences and shall be
responsible only to render the services required hereunder in accordance with
the standards set forth herein and shall not be responsible to Owner for any
action of Owner in following or declining to follow any recommendation of
Servicer unless, in giving such recommendation, Servicer was acting with conduct
constituting gross negligence, bad faith or willful misconduct. Servicer shall
at all times be considered an independent contractor in the performance of the
Servicing, and neither Servicer nor any employee of Servicer shall be considered
an employee, partner or joint venturer of Owner in connection with the
performance of the Servicing.

5.3 Servicer Duties. (a) Subject to any limitations on the authority of Servicer
set forth in Section 6.1 or elsewhere in this Agreement, Servicer shall perform
those services pertaining to the Investments which are required to be performed
by Servicer pursuant to this Agreement (collectively, the “Servicing”),
including the following:

(i) entering into Third Party Agreements and retaining third party service
providers in accordance with Section 5.4 (including retaining legal counsel in
accordance with Section 5.5);

(ii) monitoring each Obligor’s compliance with the terms and provisions of the
applicable Investment Documents and the performance of such Obligor’s
obligations and covenants thereunder, investigating deliquencies as to the
Investments, negotiating with Obligors to resolve any disputes regarding
Investments and concluding agreements with Obligors with respect to such
disputes in accordance with the Credit Policy and the terms of this Agreement;

(iii) taking such action as is necessary to continue and maintain the perfection
of any liens on Collateral (and the priority of such liens) in favor of Owner,
including preparing and filing or recording of continuation statements and other
similar documents or instruments and, as necessary from time to time, preparing
and filing or recording any and all instruments of satisfaction or cancellation
or of partial or full release or discharge and all other comparable instruments
with respect to each Investment, provided that Owner shall, promptly following
receipt of an invoice from Servicer in respect of its services under this clause
(iii) (together with reasonable backup documentation, if requested by Owner),
reimburse to Servicer all of the out-of-pocket costs and expenses incurred by
Servicer in providing the services described in this clause (iii) (the “Owner
Perfection Costs”);

(iv) assisting Owner in obtaining, perfecting and maintaining the perfection of
any liens on Collateral (and the priority of such liens) in favor of any lender
providing financing to Owner, including preparing and filing or recording of
continuation statements and other similar documents or instruments and, as
necessary from time to time, preparing and filing or recording any and all
instruments of satisfaction or cancellation or of partial or full release or
discharge and all other comparable instruments with respect to each Investment,
provided that Owner shall, promptly following receipt of an invoice from
Servicer in respect of its services under this clause (iv) (together with
reasonable backup

 

24



--------------------------------------------------------------------------------

documentation, if requested by Owner), reimburse to Servicer (A) all of the
out-of-pocket costs and expenses incurred by Servicer in providing the services
described in this clause (iv) and (B) such portion of Servicer’s employee costs
as are attributable to the services described in this clause (iv), as agreed
upon in good faith by Servicer and Owner (collectively, the “Lender Perfection
Costs”);

(v) using reasonable efforts to assist Owner in its efforts to maintain
compliance with any federal, state and local law or other governmental rule and
regulation applicable to the ownership of the Investments or the transactions
otherwise contemplated by this Agreement (including assisting Owner in its
efforts to obtain any licenses required in order for Owner to own Investments or
otherwise perform its obligations under this Agreement and to maintain the same
in full force and effect);

(vi) responding to inquiries from Obligors, reporting any necessary tax
information to Obligors and performing record keeping, administration of escrow,
lockbox and other accounts and other routine customer service functions;

(vii) contacting Obligors in writing and via telephone to independently confirm
that (i) the project financed by the applicable Investment has been fully
completed, (ii) the quality of work of such project is satisfactory to such
Obligor and (iii) the funds extended to such Obligor pursuant to the Investment
were fully applied in respect of amounts due for the applicable project, and
obtaining a Completion Certificate with respect to each Investment;

(viii) sending invoices, payment statements and/or payment books to Obligors and
otherwise notifying all Obligors and any other relevant Persons of the
appropriate place for communications and payments;

(ix) collecting and continuously monitoring all payments made with respect to
each Investment (including, establishing and monitoring the Controlled Accounts
in accordance with Section 7.3);

(x) upon receipt of any Cash Proceeds directly from any Obligor, keeping such
funds separate from the other funds of Servicer and remitting the same to the
Collection Account within one (1) Business Day after receipt thereof;

(xi) administering any proposals for amendments or other modifications of the
Investment Documents;

(xii) enforcing the terms of the Investment Documents (including by bringing,
compromising, settling or defending of actions at law or in equity with respect
to any Investment, including through foreclosure actions or the prosecution of
claims in bankruptcy proceedings) and preparing and delivering to Obligors any
notices of breaches, default, event of default or acceleration with respect to
any Investment;

 

25



--------------------------------------------------------------------------------

(xiii) keeping, at all times, a current schedule of all Investments and
furnishing reports, statements and other materials to Owner as required by this
Agreement, including, without limitation, Section 9.2;

(xiv) liquidating any Collateral with respect to an Investment in accordance
with the terms of the applicable Investment Documents;

(xv) assisting Owner in the disposition of Investments;

(xvi) obtaining, and taking all actions necessary to maintain, all licenses and
permits necessary to transact the Servicing;

(xvii) upon the expiration or earlier termination of this Agreement or the
termination of the appointment of Servicer under this Agreement, cooperating
with Owner in effecting such termination, including, (A) either (as directed by
Owner) (1) within ten (10) Business Days after the Expiration Date or the
Termination Effective Date, as applicable, delivering to Owner or, if directed
by Owner (or by the Backup Servicer, on behalf of Owner), to the Backup
Servicer, all documents, files, books, paper, accounts, transferable computer
files, tapes, disks and punch cards relating to the Investments (the “Records”)
that are in Servicer’s possession or control (and Owner shall be deemed owner of
all such Records), which Records shall be transported in the manner requested by
Owner or the Backup Servicer, as applicable, or (2) holding the Records for a
period of up to twelve (12) months until Owner (or the Backup Servicer, on
behalf of Owner) directs Servicer to deliver the Records, (B) preparing and
delivering notices to all Obligors and other relevant Persons (including tax
authorities) relating to the Investments of the change in servicer and/or
payment instructions, as Owner shall direct, (C) transferring to Owner or, if
directed by Owner (or by the Backup Servicer, on behalf of Owner), to the Backup
Servicer, all cash amounts which at any time should be or should have been
deposited by Servicer in the Collection Account and (D) within a reasonable
period of time after the Expiration Date or the Termination Effective Date, as
applicable, providing to Owner each of the reports required by Section 9.2(b);
and

(xviii) otherwise providing to Owner customary advisory, consultation and
management services with respect to Investments.

(b) From time to time, as necessary, Owner and Servicer shall cooperate in good
faith to develop and agree in writing upon such additional services to be
provided by Servicer as part of the Servicing as may become necessary to more
fully effectuate the terms of this Agreement.

(c) In the performance of the Servicing and its other obligations hereunder,
Servicer shall take any action that is directed by Owner which relates to
Servicer’s obligations under this Agreement; provided, however, that Servicer
shall not be obligated to take, or to refrain from taking, any action which
Owner requests that Servicer take or refrain from taking to the extent that
Servicer determines, in its reasonable and good faith judgment, that such

 

26



--------------------------------------------------------------------------------

action or inaction may cause (i) a violation of any applicable federal, state or
local law, other governmental rule or regulation or court order or restrictive
covenants with respect to any Investment or (ii) a violation of any provision of
an Investment Document.

5.4 Third Party Agreements. Subject to Section 6.1 below, Servicer may enter
into agreements with third parties (collectively, “Third Party Agreements”) to
perform the duties Servicer reasonably deems necessary with respect to the
Investments and which duties are customarily performed by a third party.
Servicer shall not be liable for the misconduct of any third party engaged by
Servicer pursuant to this Section 5.4 if such third party was approved by Owner
and if Servicer was not negligent in the selection of such third party, and
Servicer shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such third party
which is an attorney, accountant or other independent expert. The provisions of
the foregoing sentence shall not relieve Servicer of any obligations to
otherwise perform its obligations under this Agreement in accordance with the
Accepted Servicing Standards.

5.5 Legal Representation. Subject to Section 6.1 below, Servicer may retain
counsel to provide all legal services necessary or advisable in connection with
the Servicing. Counsel selected by Servicer for this purpose shall acknowledge
in writing that they represent Owner with regard to the related Investments.
Servicer shall promptly notify Owner of any and all litigation involving the
Investments or Servicer and all litigation or claims made or threatened in
writing against Owner, in each case to the extent Servicer actually receives
notice thereof.

5.6 Compliance with Investment Documents. Subject to the limitations on
authority of Servicer set forth in this Agreement, Servicer shall act (and shall
promptly advise Owner such that it may act) in a manner so as to ensure
compliance in all respects with the terms of each Investment Document and to
preserve and enforce all rights and remedies of Owner thereunder; provided,
however, that (i) all such actions shall be at the expense of Owner and (ii)
Servicer shall not be responsible for compliance with any term of such
Investment Documents which requires the direct action of Owner.

ARTICLE VI

SERVICER ACTIONS REQUIRING APPROVAL OF OWNER; REQUESTS FOR APPROVAL

6.1 Servicer Actions Requiring Approval of Owner. Servicer shall not take any of
the following actions without the prior written consent of Owner in each
instance:

(i) amend, supplement or otherwise modify the Servicing Policy;

(ii) retain any third party service providers (including legal counsel) with
respect to the Investments (A) other than to provide Ordinary Course Services,
(B) pursuant to a Third Party Agreement which provides for payments to such
third party service provider (including, if applicable, legal counsel) which
exceed, in the aggregate with respect to a particular Investment,

 

27



--------------------------------------------------------------------------------

Three Thousand Dollars ($3,000) and/or (C) pursuant to a Third Party Agreement
which provides for payments to such third party service provider (including, if
applicable, legal counsel) which exceed, in the aggregate with respect to all
Investments that are subject to such Third Party Agreement, Twenty Thousand
Dollars ($20,000);

(iii) permit any third party to be a subservicer of the Investments;

(iv) incur any Disposition Expenses to the extent the same are to be incurred by
Servicer in connection with activities that are not contemplated by the
Servicing Policy;

(v) other than as generally contemplated by the Servicing Policy, (A) institute
foreclosure or other enforcement proceedings with respect to any Investment, (B)
sell, transfer, liquidate or otherwise dispose of any Investment or any portion
thereof or enter into a binding commitment to do the same, (C) pledge or
hypothecate any Investment or any portion thereof or enter into a binding
commitment to do the same, (D) incur, guaranty, prepay, in whole or in part,
refinance, renew, modify or extend any indebtedness for borrowed money with
respect to the Investments, (E) make or permit any amendments or modifications
to any Investment Document, (F) enter into an agreement modifying or waiving the
material terms of any Investment (including any payment extensions or
deferments) or releasing any Obligor under any Investment from liability or
releasing any Collateral with respect to any Investment, (G) exercise any
remedies with respect to an Investment, including any right to accelerate the
maturity of such Investment or to bring, compromise, settle or defend actions at
law or in equity with respect to such Investment, (H) distribute any Cash
Proceeds or other proceeds of the Investments, whether in the form of cash or
otherwise, other than the deposit of the same in the Collection Account as
required by Section 5.3 and/or (I) apply or expend any Insurance Proceeds,
whether for the restoration or repair of the applicable Property or otherwise;

(vi) enter into any transaction with, or for the benefit of, Servicer or any
Affiliate thereof, with any Obligor or an Affiliate thereof;

(vii) retain or terminate any Custodian of the Investments;

(viii) take any action that could reasonably be expected to cause Owner to incur
any tax liability that is not reasonably foreseeable to result from the
transactions contemplated by this Agreement;

(ix) except as required by applicable law, distribute any press release or other
external communication naming Owner or any of its Affiliates;

 

28



--------------------------------------------------------------------------------

(x) act on behalf of, or hold itself out as having the authority to act on
behalf of, Owner in any manner which is beyond the scope of the terms of this
Agreement; and/or

(xi) agree to do any of the foregoing.

6.2 Requests for Approval. Owner shall act promptly with respect to any written
request by Servicer for approval of any action proposed to be taken by Servicer.
Promptly upon determining that any action is required which cannot be taken
without the approval of Owner, Servicer shall prepare and submit to Owner a
written notice identifying in reasonable detail all of the facts and
considerations which Servicer reasonably believes are material to the decision
whether or not to approve an action, indicating Servicer’s recommendation of the
action which should be taken and requesting Owner’s approval of the action
recommended by Servicer.

ARTICLE VII

PERFORMANCE OF DUTIES

7.1 Office. Each of Sourcer and Servicer shall maintain an office having an
address as listed in Section 15.5 herein or as otherwise provided in the last
sentence of this Section 7.1, at its expense, where demands and notices to or
upon such party in connection with this Agreement may be made or delivered
(provided that demands and notices made or delivered hereunder shall be
delivered in accordance with Section 15.5). Such office need not be distinct
from any office in which such party carries on other activities. Each of Sourcer
and Servicer shall have the right to change its offices from time to time upon
at least fifteen (15) Business Days’ prior written notice thereof to Owner.

7.2 Servicer Data Processing and Personnel.

(a) Servicer shall use automated data processing services in support of the
Servicing which will organize, retain and permit retrieval of data in an
accurate, efficient and immediate manner. Servicer will provide to Owner
intraday access to Servicer’s automated data processing systems, provided that
Servicer may limit Owner’s access to only such systems as contain data relating
to the Investments.

(b) In performing its obligations under this Agreement, Servicer shall employ
adequate personnel to perform its duties hereunder and shall maintain an
efficient system for the collection of all amounts due under the Investments.

7.3 Controlled Accounts. Promptly after the date of this Agreement, Servicer
shall establish, with a depository institution or trust company approved by
Owner (the “Lockbox Bank”), (i) a post office box to which payments from
Obligors in respect of the Investments shall be remitted for retrieval by the
Lockbox Bank (the “Lockbox”), (ii) an account to which payments from Obligors in
respect of the Investments may be wired and into which the Lockbox Bank shall
deposit payments delivered by Obligors to the Lockbox (the “Lockbox Account”)
and (iii) an account for the collection and retention of amounts deposited into
the Lockbox Account (the “Collection Account” and collectively with the Lockbox
Account, the “Controlled

 

29



--------------------------------------------------------------------------------

Accounts”). Sourcer shall cause the terms of each Contract to provide for the
deposit of payments by the Obligor thereunder directly into the Lockbox or by
wire transfer to the Lockbox Account. Servicer shall take the following actions
with respect to the Controlled Accounts, except to the extent otherwise required
under applicable law:

(a) The Lockbox and each Controlled Account shall be established and maintained
by Servicer in the name of Owner, and in the case of each Controlled Account, as
a separate account (of a type that has been approved by Owner) at Lockbox Bank.

(b) Servicer shall (i) monitor each Obligor’s compliance with applicable
requirements in the Investment Documents to cause payments to be deposited into
the Lockbox Account, to the extent that such compliance can be reasonably
ascertained by Servicer, (ii) periodically notify Owner if Servicer has
knowledge that an Obligor is not in compliance with such obligation and (iii)
take such action with respect to such noncompliance as Owner shall direct. In
the event that any Obligor delivers a payment directly to Servicer rather than
depositing the same in the Lockbox or the Lockbox Account, Servicer shall,
within one (1) Business Day after receipt of the same, deposit such payment into
the Collection Account and shall direct the applicable Obligor to make future
payments directly into the Lockbox and/or the Lockbox Account.

(c) Servicer shall cause the Lockbox Bank to, on each Business Day, (i) deposit
all funds in the Lockbox into the Lockbox Account and (ii) remit all collected
funds on deposit in the Lockbox Account into the Collection Account.

(d) Servicer shall make transfers and payments from the Controlled Accounts in
accordance with the terms of the related Investment Documents to the extent that
Owner or its designee is permitted to make such transfers and payments pursuant
to such Investment Documents; provided, however, that Servicer may not make any
discretionary transfer or payment from the Controlled Accounts without the prior
written direction of Owner. In the event that Servicer has the right to make
such a discretionary transfer or payment, it shall notify Owner as promptly as
practical (and in any event within two (2) Business Days after it obtains
knowledge of such right) and shall request Owner’s direction.

(e) Servicer shall maintain accurate records of each deposit to and withdrawal
from each Controlled Account and shall provide Owner with copies of any
statements or information provided by an Obligor with respect to the Lockbox
Account or amounts required to be deposited therein not later than the later of
(A) the first payment date under the Investment Documents following the calendar
month to which such statements or information relate and (B) promptly after
Servicer’s receipt of such statements or information.

ARTICLE VIII

COMPENSATION

8.1 Sourcer Compensation.

 

30



--------------------------------------------------------------------------------

(a) As full compensation for performing its obligations under this Agreement,
Sourcer shall be paid the Sourcing Fees and the Performance Fees pursuant to,
and in accordance with, the provisions of this Section 8.1.

(b) The Sourcing Fees applicable to any Investment shall be paid by Owner to
Sourcer at the time of the closing of the transaction through which such
Investment is purchased or otherwise acquired by Owner, provided that, no
Sourcing Fees shall be paid to Sourcer with respect to any Promotional Contract
unless and until the promotional period set forth in such Promotional Contract
shall have expired and the Obligor thereunder shall have become liable for the
payment of the interest that shall have accrued during the promotional period.
Notwithstanding the foregoing, Sourcer shall reimburse to Owner, within forty
(40) Business Days after the commencement of each Investment Year, an amount
equal to the Excess Sourcing Fees with respect to the prior Investment Year, if
any, as determined with reference to the Annual Sourcing Reconciliation for such
Investment Year. Owner and Sourcer acknowledge and agree that the Sourcing Fees
are being paid to Sourcer in consideration for, among other things, the payment
by Sourcer of all Sourcing Costs with respect to Investments. As such, Sourcer
shall be solely responsible for payment of all Sourcing Costs in connection with
the sourcing of any Eligible Investment, and Owner shall have no obligation to
reimburse Sourcer for any portion of such Sourcing Costs.

(c) Sourcer shall receive reimbursement for the Owner Perfection Costs in
accordance with Section 5.3(a)(iii) and the Lender Perfection Costs in
accordance with Section 5.3(a)(iv). In addition, Servicer shall be paid the
Performance Fees, which Performance Fees shall be distributed by Owner to
Sourcer pursuant to Section 8.3. Payments of Performance Fees shall in all
events be made only to the extent of Available Cash Proceeds. Notwithstanding
the foregoing, the payment of Performance Fees attributable to a particular
Investment Pool that would otherwise be payable during the initial Investment
Year of such Investment Pool (i.e. the 2006 Investment Year with respect to the
2006 Investment Pool and so forth) shall be deferred until the date of the first
monthly payment of Performance Fees following the initial Investment Year of
such Investment Pool, on which date the aggregate amount of the deferred
Performance Fees for such initial Investment Year shall be paid to Sourcer, to
the extent of Available Cash Proceeds (with any shortfall in the payment of such
deferred Performance Fees to be paid from Available Cash Proceeds on each
subsequent monthly payment date thereafter until the deferred Performance Fees
shall have been paid in full).

8.2 Servicer Compensation. As full compensation for performing its obligations
under this Agreement, Servicer shall be paid the Management Fees, which
Management Fees shall be distributed by Owner to Servicer pursuant to Section
8.3. Servicer shall be required to pay all expenses incurred by it in connection
with the Servicing or otherwise and shall not be entitled to reimbursement
therefor; provided, however, that Servicer may retain, from the proceeds of any
disposition of Collateral by Servicer in accordance with this Agreement, the
Disposition Expenses incurred by Servicer in connection with such disposition.
Any Disposition Expenses incurred by Servicer in accordance with this Agreement
that are not retained from the proceeds of any disposition of Collateral in
accordance with the foregoing sentence shall be reimbursed to Servicer pursuant
to, and in accordance with, the provisions of Section 8.3.

 

31



--------------------------------------------------------------------------------

8.3 Distributions and Clawback.

(a) All Available Cash Proceeds shall be applied by Owner monthly, on an
Investment Pool-by-Investment Pool basis, in the following order of priority:

(1) first, to each Service Provider, an amount equal to the Service Provider
Fees due to such Service Provider;

(2) second, to Servicer, an amount equal to the Management Fees (provided,
however, that Servicer shall not be entitled to receive any Management Fees with
respect to a particular month if, at any time during such month, a Triggering
Event is or was continuing);

(3) third, to Servicer, an amount equal to any Disposition Expenses not retained
by Servicer from the proceeds of the disposition of the applicable Collateral or
otherwise previously reimbursed to Servicer;

(4) fourth, to Owner, an amount equal to any unreimbursed Owner Expenses;

(5) fifth, to Owner, an amount equal to the Preferred Return Threshold Amount
not previously paid to Owner;

(6) sixth, (A) subject to deferral in accordance with Section 8.1(c), a fee to
Sourcer in an amount equal to the product of (i) fifty percent (50%) of the
remaining Available Cash Proceeds, multiplied by (ii) the Sourcer Fee Multiplier
and (B) all Available Cash Proceeds remaining after the payment to Servicer
pursuant to the foregoing clause (A) to Owner.

(b) All Investments acquired as part of any Investment Pool shall be
cross-collateralized for purposes of determining payment of Monthly Fees in
accordance with this Article VIII. In the event that, with respect to any
Investment Pool, Owner shall have received an amount that is less than the
Preferred Return Threshold Amount and Sourcer shall have been paid any
Performance Fees, Sourcer shall be obligated to refund to Owner, all or a
portion of such Performance Fees until the aggregate amount Owner shall have
retained is an amount equal to the Preferred Return Threshold Amount; provided,
however, that the rights of Owner to receive such refund shall be limited to
only amounts paid to Sourcer as a result of clerical or accounting mistakes or
amounts expended by such parties related to indemnity obligations, including,
without limitation, costs (including judgments, settlements, etc.) associated
with third party litigation or claims regarding the transactions contemplated by
this Agreement.

ARTICLE IX

BOOKS, RECORDS AND REPORTS

9.1 Books and Records.

 

32



--------------------------------------------------------------------------------

(a) At all times during the term of this Agreement, each of Sourcer and Servicer
shall maintain, at its office maintained in accordance with Section 7.1, a
complete and accurate set of files, books and records of all business activities
and operations conducted by such Person in connection with its performance under
this Agreement. Each of Sourcer and Servicer shall make its files, books and
records available at a reasonable time and place to Owner and its agents and
representatives, as Owner may require from time to time pursuant to this Article
IX.

(b) Servicer’s records and accounts shall reflect, with respect to each
Investment, all items of income and expense with respect to such Investment as
well as customary information regarding the status of such Investment.

(c) Except as otherwise set forth in this Agreement, Servicer shall maintain and
prepare all accounts required under this Agreement on a cash basis in accordance
with generally accepted accounting principles of the United States for cash
basis accounting, consistently applied.

(d) At all times and from time to time during the term of this Agreement and
during the twelve (12) month period following the expiration or termination of
this Agreement, each of Owner, Sourcer and Servicer and their respective
authorized agents, representatives and employees may, upon reasonable prior
notice to the other applicable party, examine, audit and copy, during business
hours or at such other times as might be reasonable under applicable
circumstances, any and all books and records of such other party related to the
business activities and operations conducted by such other party with respect to
the Investments and solely in connection with its performance under this
Agreement. Any such examination shall be subject to the provisions of Section
15.14.

(e) Each party shall continue to maintain all files and records pertaining to
the performance of this Agreement for a period of not less than twelve (12)
months after the date of termination or expiration of this Agreement, unless
returned or otherwise disposed of in accordance with the direction of Owner (in
the case of files and records to be maintained by Servicer or Sourcer) or
Servicer or Sourcer, as applicable (in the case of files and records to be
maintained by Owner).

9.2 Annual Sourcing Reconciliation, Annual Servicer Budget; Servicer Reports;
Audit.

(a) On or before the forty-fifth (45th) Business Day of each year, Sourcer shall
prepare and deliver to Owner the Annual Sourcing Reconciliation for the prior
calendar year.

(b) Servicer shall prepare and deliver following with respect to the
Investments:

(i) to Owner and any lender providing financing to Owner (in each case to the
address of Owner set forth in Section 15.5) and to the Backup Servicer, as soon
as practicable but in any event not later than the fifteenth (15th) day of each
month, with respect to each Investment Pool, (A) a

 

33



--------------------------------------------------------------------------------

Computer Tape or Listing showing information as of the last day of the prior
month, (B) a report in the form of Exhibit I attached hereto (or such other form
as Owner shall approve from time to time in writing) summarizing the performance
of the Investments in such Investment Pool and (C) an Eligible Third-Party
Contractor List, together with a certificate of an officer of Servicer
certifying (1) the accuracy and completeness of the materials provided pursuant
to the foregoing clause (A) and (2) that, except as set forth in such
certificate and as of the date of such certificate, all of the representations
and warranties set forth in Schedule 1 are true and correct with respect to each
Investment;

(ii) to Owner and any lender providing financing to Owner, in each case to the
address of Owner set forth in Section 15.5, as soon as practicable but in any
event not later than January 31 of each calendar year, an Officer’s Certificate
stating, as to each signatory thereof, that (x) a review of the activities of
Servicer during the preceding calendar year (or the portion of the preceding
calendar year commencing on the date of this Agreement and ending December 31,
2006 in the case of the first such review) and of its performance under this
Agreement has been made under such officer’s supervision, and (y) to the best of
such officers’ knowledge, based on such review, Servicer has fulfilled all of
its obligations under this Agreement throughout such calendar year (or portion
thereof, as the case may be) or, if there has been a default in the fulfillment
of any such obligation, specifying each such default known to such officers and
the nature and status thereof and the action being taken to cure such default;
and

(iii) to Owner and any lender providing financing to Owner, promptly following
any request, a report identifying all Investments, together with such other
customary reports and information as shall be reasonably requested by Owner or
such lender.

All of the reports required to be provided by Servicer pursuant to this Section
9.2(b) shall be in a form reasonably acceptable to Owner. Upon Owner’s request,
to the extent feasible, Servicer shall provide for transfer on diskette of all
reports required pursuant to this Section 9.2(b) and any servicing or other data
regarding the Investments as Owner shall request.

(c) Owner shall have the right to cause an auditor to prepare one or more
written reports (each an “Audit Report”) and internal control letter, at Owner’s
expense, stating whether (i) payments made to Servicer pursuant to Section
8.3(a)(3) during the applicable calendar year accurately reflected the
Disposition Expenses incurred by Servicer during such calendar year in all
material respects, and if not, specifying the inaccuracies and the effect of
such inaccuracies on any amounts previously paid to Servicer and/or (ii) the
Sourcing Costs reflected in the Annual Sourcing Reconciliation for the
applicable calendar year accurately reflected the Sourcing Costs incurred by
Sourcer during such calendar year in all material respects, and if not,
specifying the inaccuracies and the effect of such inaccuracies on the Excess
Sourcing Fees reimbursed or to be reimbursed to Owner in respect of such
calendar year. If Owner has caused an Audit Report to be prepared, Owner will
deliver a copy of the Audit Report to Servicer and/or Sourcer (as applicable) as
soon as practicable after its completion. If any

 

34



--------------------------------------------------------------------------------

Audit Report reflects any inaccuracies which reveal that Servicer and/or Sourcer
(as applicable), is entitled to receive greater or lesser amounts from Owner,
Servicer and/or Sourcer (as applicable), shall be entitled to respond to and/or
contest the findings of such Audit Report within ten (10) days after receipt by
such Person of the Audit Report. Within thirty (30) days after receipt of such
Audit Report, Servicer and/or Sourcer (as applicable), will pay to Owner, or
Owner will pay to Servicer and/or Sourcer (as applicable), as the case may be,
the amount required to restore the parties to the position they would have
occupied absent such inaccuracies, excluding any amounts under dispute.

ARTICLE X

OWNER’S RESPONSIBILITIES

10.1 Designate Representatives. On the date of this Agreement, and as necessary
from time to time thereafter, Owner shall designate in writing at least two (2)
representatives (and continue to have designated at least two representatives at
all times during the term of this Agreement) with whom Servicer shall
communicate, and provide notice as required under this Agreement, regarding all
issues pertaining to the Investments. Each representative shall have authority
to act on behalf of Owner on any and all matters requiring Owner’s consent or
approval or receipt of notice hereunder. The initial representatives shall be
set forth in an Owner Notice delivered by Owner.

10.2 Furnish Information and Cooperation with Servicer. Owner shall furnish
Servicer information required of Owner and otherwise provide cooperation and
assistance to Servicer to permit the orderly performance of Servicer’s duties
under this Agreement.

ARTICLE XI

INDEMNIFICATION

11.1 Sourcer’s Indemnification. As a material inducement to Owner to enter into
this Agreement, Sourcer hereby unconditionally and irrevocably covenants and
agrees to indemnify, defend and hold harmless Owner and Owner Trustee, their
respective Affiliates, successors and assigns, and all of their respective
officers, members, partners, agents, employees and controlling Persons
(collectively, “Owner Indemnitees”) against any and all claims, losses,
penalties, fines, forfeitures, judgments, reasonable attorneys’ fees and related
litigation costs, fees and expenses and amounts paid in settlement
(collectively, “Owner Losses”) actually and reasonably incurred in connection
with any claim(s) against any Owner Indemnitee which are finally determined to
have been primarily caused by Sourcer’s negligence, bad faith or willful
misconduct in connection with Sourcer’s performance under this Agreement, unless
the relevant actions were taken with the consent of Owner or at the direction of
Owner; provided, however, if and to the extent that such Owner Losses are
covered and actually paid by insurance, the Owner Indemnitees will be
indemnified only to the extent of any deductible and any uninsured Owner Losses
of the type described above. Sourcer further covenants and agrees to make full
and timely payment to each and every Owner Indemnitee of any reasonable expenses
(including reasonable attorneys’ fees) which such Owner Indemnitee may incur in
the enforcement of this Section 11.1 against Sourcer.

 

35



--------------------------------------------------------------------------------

11.2 Servicer’s Indemnification. As a material inducement to Owner to enter into
this Agreement, Servicer hereby unconditionally and irrevocably covenants and
agrees to indemnify, defend and hold each Owner Indemnitee harmless against any
and all Owner Losses actually and reasonably incurred in connection with any
claim(s) against any Owner Indemnitee which are finally determined to have been
primarily caused by Servicer’s negligence, bad faith or willful misconduct in
connection with Servicer’s performance under this Agreement, unless the relevant
actions were taken with the consent of Owner or at the direction of Owner;
provided, however, if and to the extent that such Owner Losses are covered and
actually paid by insurance or the fidelity bond required to be maintained by
Servicer pursuant to Section 12.2, the Owner Indemnitees will be indemnified
only to the extent of any deductible and any uninsured Owner Losses of the type
described above. Servicer further covenants and agrees to make full and timely
payment to each and every Owner Indemnitee of any reasonable expenses (including
reasonable attorneys’ fees) which such Owner Indemnitee may incur in the
enforcement of this Section 11.2 against Servicer.

11.3 Owner’s Indemnification.

(a) As a material inducement to Sourcer to enter into this Agreement, Owner
hereby unconditionally and irrevocably covenants and agrees to indemnify, defend
and hold harmless Sourcer, its Affiliates, successors and assigns, and all of
its and their respective officers, directors, members, partners, agents,
employees and controlling Persons (collectively, “Sourcer Indemnitees”) against
any and all claims, losses, penalties, fines, forfeitures, judgments, reasonable
attorneys’ fees and related litigation costs, fees and expenses and amounts paid
in settlement (collectively, “Sourcer Losses”) actually and reasonably incurred
in connection with any claim(s) against any Sourcer Indemnitee which result from
or are based upon actions taken with the consent of Owner, at the direction of
Owner or which otherwise arise from or relate to the Investments, this Agreement
or Sourcer’s performance (or lack of performance) under this Agreement, unless
and to the extent such Sourcer Losses are finally determined to have been caused
primarily by Sourcer’s negligence, bad faith or willful misconduct in connection
with Sourcer’s performance under this Agreement; provided, however, if and to
the extent that such Sourcer Losses are covered and actually paid by insurance,
then the Sourcer Indemnitees will be indemnified only to the extent of any
deductible and any uninsured Sourcer Losses of the type described above. Owner
further covenants and agrees to make full and timely payment to each and every
Sourcer Indemnitee of any reasonable expenses (including reasonable attorneys’
fees) which such Sourcer Indemnitee may incur in the enforcement of this Section
11.3(a) against Owner.

(b) As a material inducement to Servicer to enter into this Agreement, Owner
hereby unconditionally and irrevocably covenants and agrees to indemnify, defend
and hold harmless Servicer, its Affiliates, successors and assigns, and all of
its and their respective officers, directors, members, partners, agents,
employees and controlling Persons (collectively, “Servicer Indemnitees”) against
any and all claims, losses, penalties, fines, forfeitures, judgments, reasonable
attorneys’ fees and related litigation costs, fees and expenses and amounts paid
in settlement (collectively, “Servicer Losses”) actually and reasonably incurred
in connection with any claim(s) against any Servicer Indemnitee which result
from or are based upon actions taken with the consent of Owner, at the direction
of Owner or which otherwise arise from or relate to the Investments, this
Agreement or Servicer’s performance (or lack of performance) under this

 

36



--------------------------------------------------------------------------------

Agreement, unless and to the extent such Servicer Losses are finally determined
to have been caused primarily by Servicer’s negligence, bad faith or willful
misconduct in connection with Servicer’s performance under this Agreement;
provided, however, if and to the extent that such Servicer Losses are covered
and actually paid by insurance, then the Servicer Indemnitees will be
indemnified only to the extent of any deductible and any uninsured Servicer
Losses of the type described above. Owner further covenants and agrees to make
full and timely payment to each and every Servicer Indemnitee of any reasonable
expenses (including reasonable attorneys’ fees) which such Servicer Indemnitee
may incur in the enforcement of this Section 11.3(b) against Owner.

(c) For the avoidance of doubt, the indemnification provided for in this Section
11.3 is not intended to modify or extend the scope of any provision of this
Agreement governing the obligation of Owner to pay or reimburse to Sourcer or
Servicer any expenses incurred by such party in connection with its services
under this Agreement.

(d) All amounts payable by Owner pursuant to this Section 11.3 shall be paid out
of the assets of the trust comprising Owner and shall not be the personal
liabilities of the Owner Trustee.

11.4 Indemnity Procedures.

(a) If any claim shall be asserted, or any action, suit or other proceeding
shall be instituted, by a third party against any Indemnitee with respect to any
occurrence as to which the other party (the “Indemnifying Party”) shall have any
indemnity obligation under this Agreement, such Indemnitee shall promptly notify
the Indemnifying Party of the assertion of such claim, action, suit or
proceeding and shall tender the defense and, subject to this Section 11.4,
settlement or compromise of any such claim, action, suit or proceeding to
Indemnifying Party for conduct thereof by Indemnifying Party. The Indemnifying
Party shall timely commence and diligently continue such defense, settlement or
compromise at its sole expense. The Indemnifying Party shall have the right to
select counsel, subject to the Indemnitee’s prior written approval, which
approval shall not be unreasonably withheld or delayed, for such defense. Should
any such claim, action, suit or proceeding result in a final and unappealable
judgment, the Indemnifying Party shall promptly pay the same. Each Indemnitee
shall cooperate with the Indemnifying Party to the extent the Indemnifying Party
may reasonably request such cooperation, but at the sole expense of the
Indemnifying Party. The Indemnifying Party shall succeed to and have the benefit
of all the defenses, claims and other rights of each Indemnitee relating to or
affecting any obligation or liability of the Indemnifying Party under this
indemnity, and each Indemnitee agrees to fully disclose any and all such
defenses, claims and other rights to the Indemnifying Party and, upon request,
to promptly execute any documents and take any other action (at the sole expense
of the Indemnifying Party) necessary or desirable to transfer to the
Indemnifying Party the right to benefit from such defenses, claims or other
rights. The Indemnitee shall have the right (but shall not have the obligation),
upon notice to the Indemnifying Party at any time and at its own cost and
expense, to participate in the defense of any such claim, action, suit or
proceeding, to be represented by counsel of its choice (provided, however, that
the Indemnifying Party shall not be liable under this subparagraph for the fees
and expenses of more than one counsel for all Indemnitees unless a conflict of
interest exists between

 

37



--------------------------------------------------------------------------------

or among the Indemnitees) and to assert in any such action, suit or proceeding
any counterclaims or cross claims the Indemnitee may have.

(b) In the event the Indemnifying Party fails to timely commence the defense,
settlement or compromise thereof, the Indemnitee shall have the right (but shall
not have the obligation), upon notice to the Indemnifying Party and failure of
the Indemnifying Party to act, defend, settle, compromise or take such other
action as the Indemnitee shall deem necessary in connection with any such claim,
action, suit or proceeding (and, in the event it is determined that the
Indemnitee was entitled to be indemnified under this Article XI by the
Indemnifying Party), to be indemnified by the Indemnifying Party for the entire
cost of defense, including reasonable attorneys’ fees and disbursements and
experts’ fees and expenses (including those incurred in connection with
appellate proceedings). Notwithstanding the foregoing, if any party making such
claim or any party to any such action, suit or proceeding shall take any action
to create or impose any lien or encumbrance on any of the assets of the
Indemnitee in respect of such claim, action, suit or proceeding or if any
judgment shall be entered which would result in the Indemnitee being obligated
to pay the same, the Indemnifying Party shall provide such bond, deposit or take
such other action as shall be required to prevent the creation or imposition of
any such lien and to stay the execution of such judgment pending any appeal or
other proceeding prior to final entry thereof. The Indemnifying Party shall have
the right to settle or compromise any such claim, action, suit or proceeding
without the prior written consent of the Indemnitee, provided that any such
settlement involves solely the payment of money and, at the time of such
settlement or compromise, the Indemnifying Party shall satisfy and discharge any
and all liability of the Indemnitee resulting therefrom or shall post security
reasonably satisfactory to the Indemnitee to assure the ultimate satisfaction
and discharge of such liability. Except as provided in the preceding sentence,
the Indemnifying Party shall not settle or compromise any such claim, action,
suit or proceeding without the prior written consent of the Indemnitee, which
consent shall not be unreasonably withheld or delayed. The failure or delay of
the Indemnitee to promptly notify the Indemnifying Party of the institution of
any claim, action, suit or other proceeding shall not release or otherwise limit
the indemnification obligation of the Indemnifying Party except to the extent
that the Indemnifying Party shall be prejudiced by the failure or delay of the
Indemnitee to give the Indemnifying Party notice of such action, suit or
proceeding.

11.5 Recovery of Costs in Resolving Disputes. In the event any dispute between
the parties to this Agreement shall result in litigation or other proceeding,
the court shall have the discretion to award to the prevailing party all
reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, incurred by the prevailing party in
connection with such litigation or other proceeding and any appeal thereof. Such
costs, expenses, fees and disbursements shall be included in and made a part of
the judgment recovered by the prevailing party, if any.

ARTICLE XII

SERVICER INSURANCE; FIDELITY BOND

12.1 Servicer Insurance. Servicer shall maintain in force an “errors and
omissions” and an employee fidelity insurance policy, in each case, (i) in an
amount not less than

 

38



--------------------------------------------------------------------------------

$2,000,000, (ii) in a form reasonably acceptable to Owner, in any case, that
would cover any loss of Cash Proceeds hereunder caused by employee dishonesty,
(iii) with an insurance company reasonably acceptable to Owner, (iv) naming the
Owner as loss payee and (v) containing any customary endorsements that are
requested by any lender providing financing to Owner. Unless otherwise directed
by Owner, Servicer shall prepare and present, on behalf of itself and Owner,
claims under any such policy in a timely fashion in accordance with the terms of
such policy, and upon the filing of any claim on any policy described in this
Section 12.1, Servicer shall promptly notify Owner of such claim and deposit the
proceeds of any such claim into the Collection Account. As soon as practicable
after the date of this Agreement, Servicer shall deliver copies of such policies
to Owner, together with a certification from the applicable insurance company
that such policy is in force on such date. Servicer shall deliver proof of
maintenance of such policies, in form and substance reasonably acceptable to
Owner, on each succeeding six (6) month anniversary of the date of this
Agreement (or if such day is not a Business Day, the next succeeding Business
Day).

12.2 Fidelity Bond. Servicer shall obtain and maintain at all times, at its own
expense, and shall comply with the provisions of, a blanket fidelity bond with a
responsible company and with broad coverage of all officers, employees or other
persons acting in any capacity with regard to the Investments or handling funds,
money, documents and papers relating to the Investments. Any such fidelity bond
shall protect and insure Owner, at a minimum, against losses, including theft,
embezzlement and fraud. The minimum coverage under any such bond shall be at
least $1,000,000. No provision of this Section 12.2 requiring such fidelity bond
shall diminish or relieve Servicer from its duties and obligations as set forth
in this Agreement. Within thirty (30) days after the date of this Agreement,
Servicer shall deliver or cause to be delivered to Owner a certificate of
insurance (and, upon request by Owner, a certified true copy of the blanket
fidelity bond), a certificate from the insurer certifying the existence of the
same and a statement from the issuer that such policy shall in no event be
terminated or materially modified without at least thirty (30) days’ prior
written notice to Owner. Owner shall be notified of all draws or claims against
the fidelity bond related to this Agreement.

ARTICLE XIII

REMEDIES UPON EVENT OF DEFAULT; TERMINATION RIGHTS

13.1 Curable Events of Default. In the event of the occurrence of a Curable
Event of Default, the Non-Defaulting Party shall provide the Defaulting Party
written notice setting forth the nature of such Curable Event of Default, and
the Defaulting Party shall have fifteen (15) Business Days after receipt of such
written notice to cure such Curable Event of Default (except with respect to a
Curable Event of Default that can be cured by the payment of a monetary sum
only, in which event such Defaulting Party shall have five (5) Business Days
after receipt of such written notice to cure the same).

13.2 Remedies of Owner. Upon the occurrence of an Sourcer Event of Default (and,
with respect to a Sourcer Event of Default that is a Curable Event of Default,
the failure of Sourcer to cure such Sourcer Event of Default within any
applicable cure periods provided pursuant to Section 13.1), Owner may terminate
this Agreement by written notice to Sourcer. Upon the occurrence of a Servicer
Event of Default (and, with respect to a Servicer Event of

 

39



--------------------------------------------------------------------------------

Default that is a Curable Event of Default, the failure of Servicer to cure such
Servicer Event of Default within any applicable cure periods provided pursuant
to Section 13.1), Owner may terminate the appointment of Servicer under this
Agreement by written notice to Servicer and may thereafter replace Servicer with
the Backup Servicer; provided, however, that if Initial Servicer is Servicer at
the time that any Servicer Event of Default occurs, Owner may elect to terminate
this Agreement by written notice to Sourcer and Servicer. The right of
termination set forth in this Section 13.2 shall not be the exclusive remedy
available to Owner, it being agreed and acknowledged by the parties to this
Agreement that, upon the occurrence of a Sourcer Event of Default or a Servicer
Event of Default (and the expiration of any applicable cure periods), Owner may
pursue any remedies available at law or in equity.

13.3 Remedies of Sourcer. Upon the occurrence of an Owner Event of Default (and,
with respect to an Owner Event of Default that is a Curable Event of Default,
the failure of Owner to cure such Owner Event of Default within any applicable
cure periods provided pursuant to Section 13.1), Sourcer may terminate this
Agreement by written notice to Owner. The right of termination set forth in this
Section 13.3 shall not be the exclusive remedy available to Sourcer, it being
agreed and acknowledged by the parties to this Agreement that, upon the
occurrence of an Owner Event of Default (and the expiration of any applicable
cure periods), Sourcer may pursue any remedies available at law or in equity.
Sourcer shall have no rights or remedies against Servicer upon the occurrence of
a Servicer Event of Default, any such rights and remedies being hereby waived
and released by Sourcer.

13.4 Remedies of Servicer. Upon the occurrence of an Owner Event of Default
(and, with respect to an Owner Event of Default that is a Curable Event of
Default, the failure of Owner to cure such Owner Event of Default within any
applicable cure periods provided pursuant to Section 13.1), Servicer’s sole
remedy shall be to terminate its appointment as Servicer under this Agreement
and to seek any damages available at law resulting from such Owner Event of
Default. Servicer shall have no rights or remedies against Sourcer upon the
occurrence of a Sourcer Event of Default, any such rights and remedies being
hereby waived and released by Servicer.

13.5 Other Termination of Agreement or Appointment of Servicer by Owner. Owner
may, in its sole discretion and at any time during the term of this Agreement,
either (A) terminate this Agreement or (B) terminate the appointment of
Servicer, in either case, by delivery of written notice to Sourcer and Servicer
not less than ninety (90) days’ prior to the Termination Effective Date.

13.6 Termination by Owner Upon Sourcer Key Man Event. Without limiting Owner’s
rights pursuant to Section 13.5 above, at any time after the occurrence of a
Sourcer Key Man Event, Owner may terminate this Agreement by written notice to
Sourcer.

13.7 Effect of Termination. Upon any termination of this Agreement by a party
hereto or the termination of the appointment of such party or another party in
accordance with the terms of this Article XIII, such termination shall be
effective upon the Termination Effective Date. In the case of a termination by
Owner of this Agreement in accordance with Section 13.2 or Section 13.6 or a
termination by Sourcer of this Agreement in accordance with Section 13.3, this
Agreement shall automatically terminate on the Termination Effective Date. In
the case of a

 

40



--------------------------------------------------------------------------------

termination by Owner of the appointment of Servicer in accordance with Section
13.2 or Section 13.5 or a termination by Servicer of its appointment in
accordance with Section 13.4, such appointment shall automatically terminate on
the Termination Effective Date and all authority and power of Servicer shall
pass to and be vested in Backup Servicer. In the event that this Agreement (or,
with respect to Servicer, the appointment of Servicer) is terminated in
accordance with this Article XIII, Sourcer and Servicer (or Servicer, in the
case of a termination of the appointment of Servicer) shall be entitled to
receive all fees and reimbursements of expenses provided for in this Agreement
to the extent earned, accrued or incurred in accordance with this Agreement
prior to the Termination Effective Date. From and after the Termination
Effective Date, Sourcer and Servicer (or Servicer, in the case of a termination
of the appointment of Servicer) shall not be entitled to receive any fees or
reimbursements of expenses provided for in this Agreement, whether or not the
same have been earned, accrued or incurred prior to the Termination Effective
Date; provided, however, that (A) the foregoing shall be inapplicable as to
Sourcer in the case of a termination of this Agreement by Owner pursuant to
Section 13.5 or Section 13.6, as more particularly described in the next
succeeding sentence and (B) if, at the time of such termination, Initial
Servicer is not Servicer, Servicer shall be entitled to receive all fees and
reimbursements of expenses due to Servicer hereunder and unpaid for the period
prior to the Termination Effective Date. In the case of a termination of this
Agreement by Owner pursuant to Section 13.5 or Section 13.6, (i) Originator
shall be entitled to receive all unpaid Sourcing Fees with respect to
Investments originated prior to the Termination Effective Date (subject to
Originator’s reimbursement obligations pursuant to Section 8.1(b)) and all
Performance Fees payable with respect to Investments originated prior to the
Termination Effective Date, whether the same become payable prior to or after
the Termination Effective Date, and (ii) Servicer shall be entitled to receive
all Management Fees due and unpaid with respect to periods prior to the
Termination Effective Date. The provisions of this Section 13.7 shall survive
the termination of this Agreement.

13.8 Duty of Cooperation. Upon the expiration or termination of this Agreement,
the parties shall cooperate with each other to effect an efficient and smooth
transition of responsibility with respect to the Investments.

ARTICLE XIV

REPRESENTATIONS AND WARRANTIES

14.1 FCC Representations and Warranties. FCC hereby represents and warrants to
Owner as of the date hereof as follows:

(a) FCC is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Texas and either (i) is or will be qualified to
transact business in, and is or will timely be in good standing under, the laws
of each state in which any Investment is located (where the failure to be so
qualified and be in good standing would materially and adversely interfere with
the ability of FCC to service the Investments in accordance with the terms of
this Agreement) or (ii) is otherwise exempt under applicable law from such
qualification, and no demand for such qualification has been made upon FCC by
any such state.

 

41



--------------------------------------------------------------------------------

(b) FCC has the full power and authority to execute, deliver and perform all
transactions contemplated by this Agreement, and FCC has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement.

(c) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance of, or compliance with, the
terms and conditions of this Agreement will not (i) conflict with or result in a
breach of any of the terms, conditions or provisions of FCC’s articles of
incorporation, bylaws or any agreement or instrument to which FCC is now a party
or by which it is bound or (ii) constitute a default under any of the foregoing.

(d) FCC in good faith believes that it can perform each and every covenant of
this Agreement to be performed by it, as both Sourcer and Servicer, in all
material respects.

(e) There is no litigation pending against FCC or, to FCC’s knowledge,
threatened against FCC which, if determined adversely to FCC, would adversely
affect the ability of FCC to perform its obligations hereunder in accordance
with the terms hereof or which would have a material adverse effect on the
financial condition of FCC.

(f) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by FCC
of, or the compliance by FCC with, this Agreement or the consummation of the
transactions contemplated by this Agreement, other than, with respect to such
performance by FCC, certain licenses required in order to comply with federal,
state and local laws and other governmental rules and regulations governing the
transactions contemplated by this Agreement.

(g) No representation, warranty or statement of FCC in this Agreement is untrue
or inaccurate in any material respect.

(h) None of FCC, USHS nor any of their respective Affiliates are, as of the date
of this Agreement, borrowers under any Revolving Receivable Facility, and all
amounts due under any Revolving Receivable Facility to which any such Person was
previously a party were repaid in full upon the termination of such facility.

(i) Concurrently with the execution and delivery of this Agreement by FCC, each
Principal has executed and delivered to Owner a non-competition agreement in
accordance with Section 15.12(e).

14.2 Owner Representations and Warranties. Owner hereby represents and warrants
to FCC as of the date hereof as follows:

(a) Owner is a statutory trust duly organized, validly existing and in good
standing under the laws of the State of Delaware and either (i) is or will be
qualified to transact business in, and is or will timely be in good standing
under, the laws of each state in which any Investment of Owner is located (where
the failure to be so qualified and be in good standing would materially and
adversely interfere with the ability of Owner to own, collect or

 

42



--------------------------------------------------------------------------------

dispose of such Investments in accordance with the terms of this Agreement) or
(ii) is otherwise exempt under applicable law from such qualification, and no
demand for such qualification has been made upon Owner by any such state.

(b) Owner has the full power and authority to execute, deliver and perform all
transactions contemplated by this Agreement, and Owner has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement.

(c) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance of or compliance with the
terms and conditions of this Agreement will not (i) conflict with or result in a
breach of any of the terms, conditions or provisions of the Owner Trust
Agreement or any agreement or instrument to which Owner is now a party or by
which it is bound or (ii) constitute a default under any of the foregoing.

(d) Owner in good faith believes that it can perform each and every covenant of
this Agreement to be performed by it in all material respects.

(e) There is no litigation pending against Owner or, to Owner’s knowledge,
threatened against Owner which, if determined adversely to Owner, would
adversely affect the ability of Owner to perform its obligations under this
Agreement or which would have a material adverse effect on the financial
condition of Owner.

(f) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by Owner
of, or compliance by Owner with, this Agreement or the consummation of the
transactions contemplated by this Agreement.

(g) No representation, warranty or statement of Owner in this Agreement is
untrue or inaccurate in any material respect.

ARTICLE XV

MISCELLANEOUS PROVISIONS

15.1 No Partnership Intended. Nothing in this Agreement shall be deemed or
construed to create a co-partnership or joint venture between the parties
hereto.

15.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings other than those expressly set forth or referred to
herein. This Agreement supersedes any and all prior agreements and
understandings between the parties or either of the parties and any Affiliate of
any party with respect to such subject matter.

15.3 Amendment and Counterparts. This Agreement may only be amended,
supplemented or otherwise modified in writing signed by the parties hereto. This
Agreement and

 

43



--------------------------------------------------------------------------------

any amendment hereto may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

15.4 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that neither Sourcer nor Servicer may assign this Agreement
without the prior consent of Owner. Notwithstanding any provision to the
contrary, Owner shall have the right to assign this Agreement (i) to any
Affiliate of Owner and/or (ii) to a lender (A) as collateral security for
Owner’s obligation to repay a loan from such lender to Owner and/or (B) upon the
exercise by such lender of remedies available to it under the applicable loan
documents following a default by Owner under such loan documents, in each case
so long as Owner remains liable for the obligations and responsibilities of
Owner hereunder. Except as may otherwise be expressly provided herein, nothing
contained in or referred to in this Agreement is intended or shall be construed
to give any Person other than parties hereto any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provisions hereof,
it being the intention of the parties hereto that this Agreement, the assumption
of obligations and statements of responsibilities in this Agreement and all
other conditions and provisions of this Agreement are for the sole and exclusive
benefit of the parties hereto and for the benefit of no other Person.

15.5 Notices. Any report, demand, notice or other communication required or
permitted to be given hereunder shall be in writing, and shall be delivered by
(i) facsimile (with a hard copy and a transmission confirmation sent by a
recognized overnight national courier service (such as FedEx) for next Business
Day delivery), (ii) a recognized overnight national courier service (such as
FedEx) for next Business Day delivery, or (iii) certified or registered mail,
return receipt requested, first-class postage prepaid, in each case to the
parties at the addresses set forth below (or to such other addresses as any
party may specify by due notice to the other):

 

If to Owner:

  

c/o U.S. Bank Trust National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, MN 55107

Attention: Structured Finance/FCC Investment Trust I

Facsimile No.: (866) 831-7910

Confirmation No.: (651) 495-3855

 

With a copy to:

 

FCC Investment Trust I

at the address set forth in the Owner Notice

If to Sourcer

   First Consumer Credit, Inc.    c/o US Home Systems, Inc.    405 SH 121 Bypass
   Building A., Suite 250    Lewisville, TX 75067

 

44



--------------------------------------------------------------------------------

   Attn.: Mr. James D. Borschow    Attn.: Mr. Murray H. Gross    Facsimile:
(972) 459-9258

If to Servicer

   First Consumer Credit, Inc.    c/o US Home Systems, Inc.    405 SH 121 Bypass
   Building A., Suite 250    Lewisville, TX 75067    Attn.: Mr. James D.
Borschow and    Attn.: Mr. Murray H. Gross    Facsimile: (972) 459-9258

Any notice delivered to a party’s designated address by (a) recognized overnight
national courier service or (b) registered or certified mail, return receipt
requested, shall be deemed to have been received by such party at the time the
notice is delivered to such party’s designated address. Any notice delivered to
a party’s designated address by facsimile shall be deemed to have been delivered
when the appropriate confirmation is issued to the sender, provided that the
sender shall send a hard copy and a transmission confirmation by recognized
overnight national courier service as provided above. Each party hereby agrees
that (i) it will not refuse or reject delivery of any notice given in accordance
with the provisions of this Section 15.5, (ii) it will acknowledge, in writing,
receipt of the same upon request by any other party and (iii) any notice
rejected or refused by it shall be deemed for all purposes of this Agreement to
have been received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the delivery or courier service.

15.6 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not impair the validity or enforceability of any other
provision.

15.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York pursuant to Section 5 - 1401
of the New York General Obligations Law.

15.8 Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

15.9 No Waiver. No waiver shall be effective against either party unless it is
in writing, signed by that party. No waiver by either party of any breach of any
term or covenant contained in this Agreement shall operate as a waiver of such
term or covenant itself, or of any subsequent breach thereof.

15.10 Survival. The covenants contained in this Agreement which, by their terms,
require their performance after the expiration or termination of this Agreement
shall be enforceable notwithstanding the expiration or other termination of this
Agreement, including, without limitation, (a) the parties’ respective indemnity
and other obligations under Article XI, (b)

 

45



--------------------------------------------------------------------------------

the representations and warranties of the parties set forth in Article XIV, (c)
provisions of this Agreement relating to the availability and maintenance of
books and records, (d) the provisions of Article XIII and (e) the
confidentiality provisions of Section 15.14.

15.11 Limitation of Recourse. There shall be no liability under this Agreement
of, nor any recourse under this Agreement to, any member, officer, director,
affiliate, employee or agent of a party to this Agreement, except as set forth
in Article XI.

15.12 Exclusivity; Non-Compete.

(a) Until such time as is permissible pursuant to paragraphs (c) and (d) below,
without Owner’s prior written consent (which may be withheld by Owner in its
sole discretion), none of FCC or its Affiliates shall engage, directly or
indirectly, in any Venture Business other than through the transaction
contemplated by this Agreement (and other than the acquisition by FCC of an
interest in an Investment pursuant to a Co-Investment Agreement).

(b) Commencing with the 2007 Investment Year and thereafter during the term of
this Agreement, FCC shall have the option to offer, in writing to Owner, the
opportunity to participate in a new Investment Pool for the purpose of acquiring
Eligible Investments during the following Investment Year in accordance with
this Agreement. Such offer shall be delivered no earlier than September 30 in
each year and no later than October 31 of such year. Owner shall respond to such
offer within thirty (30) days of Owner’s receipt thereof.

(c) If Owner shall decline any such offer described in Section 15.12(b) above or
otherwise fails to accept such offer within thirty (30) days of receipt thereof,
then FCC and its Affiliates shall not be obliged to comply with Section 15.12(a)
above after the date of expiration of the then current Investment Year.

(d) In the event that FCC shall not make an offer to Owner to participate in a
new Investment Pool as set forth in Section 15.12(b) above, then FCC and its
Affiliates, for a period of twelve (12) months after the expiration of the then
current Investment Year (the “Offer Period”), shall be obligated to offer in
writing to Owner the opportunity to acquire any new Eligible Investments and
provide Owner with an Eligible Investment Summary with respect to such Eligible
Investment prior to FCC or its Affiliates acquiring such Eligible Investments on
their own behalf or otherwise offering such Eligible Investments to a third
party or facilitating the making of such Eligible Investment by a third party.
Owner shall respond to such offer or request further information that it
reasonably requires to evaluate the same within five (5) Business Days of
Owner’s receipt of the Eligible Investment Summary. If Owner has requested
additional information, within two (2) Business Days of receipt thereof, Owner
shall either elect or decline such offer, as set forth in the Eligible
Investment Summary, with a failure to respond being deemed that Owner has
declined such Eligible Investment. If Owner shall decline any such offer
described in this Section 15.12(d) or fail to respond to such offer within five
(5) Business Days of Owner’s receipt of the Eligible Investment Summary or, if
Owner had requested additional information, within two (2) Business Days of
receipt thereof, then FCC or any Affiliate thereof may thereafter acquire such
Eligible Investment on its own behalf or otherwise offer such Eligible
Investment to a third party, in either case, on terms no more favorable than the
terms offered to Owner. Upon the expiration of the Offer Period, FCC and its

 

46



--------------------------------------------------------------------------------

Affiliates shall no longer be obligated to comply with this Section 15.12(d) or
Section 15.12(a) above.

(e) FCC shall cause each Principal to execute an agreement with Owner, in
substantially the form of Exhibit L attached hereto, pursuant to which such
Principal shall agree that he or she shall not, so long as he or she is employed
by FCC or continues to own, directly or indirectly, more than five percent (5%)
of the equity of FCC, and for a further period of one (1) year after ceasing to
be so employed or to own such equity interest, directly or indirectly, own
(except less than five percent (5%) of a publicly traded company), manage,
operate, or materially participate in any business which conducts the Venture
Business. Such agreement shall set forth in more detail the conditions under
which such restrictions shall be applicable.

15.13 Rights of FCC in Eligible Investments. In addition to its right to acquire
an Eligible Investment declined by Owner pursuant to Section 15.12(d) above, in
the event that Owner shall elect not to purchase or otherwise acquire any
Eligible Investment proposed by FCC in accordance with this Agreement, FCC or
any Affiliate thereof may thereafter acquire such Eligible Investment on its own
behalf or otherwise offer such Eligible Investment to a third party, in either
case, on terms no more favorable than the terms offered to Owner.

15.14 Confidentiality. Each party hereto shall, and shall direct all of its
partners, members, shareholders, directors, officers, employees, attorneys,
accountants, trustees, consultants, Affiliates and advisors having access to any
Confidential Information, to keep confidential and not disclose any Confidential
Information unless (i) such disclosure shall be required by applicable law,
governmental rule or regulation, court order or administrative or arbitral
proceeding or by any bank or insurance regulatory authority having jurisdiction
over such Member, (ii) such disclosure is reasonably required in connection with
any tax audit involving such party or (iii) such disclosure is reasonably
required in connection with any litigation or other dispute against or involving
such party; provided, however, in the event that a party is required or
permitted to disclose any Confidential Information in accordance with the
foregoing clause (i), (ii) or (iii), such party shall use good faith efforts to
notify the other parties of the intended disclosure of such Confidential
Information reasonably in advance of such disclosure. Notwithstanding anything
to the contrary herein, any party may disclose (A) to its Affiliates or
investors and, to the extent doing so reasonably advances or protects the
interests of the transactions contemplated by this Agreement, to other Persons,
the identity of the other parties hereto and (B) with respect to Sourcer, (1) to
its Affiliates or investors, its interest in any Investment and the terms
thereof and (2) to any Person, a description of the Investments (not to include
any information relating to price paid for such Investments). Further, any
person (and each employee, representative, or other agent of such person) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such person
relating to such tax treatment and tax structure.

15.15 Cooperation. Owner, Sourcer and Servicer agree to cooperate to modify this
Agreement in the event that changes hereto are reasonably required by any
Custodian.

 

47



--------------------------------------------------------------------------------

15.16 Exculpation. This Agreement has been executed and delivered by U.S. Bank
Trust National Association, not in its individual capacity, but solely in its
capacity as trustee of Owner under the Owner Trust Agreement, and
notwithstanding any other provision of this Agreement, in no event shall U.S.
Bank Trust National Association have any liability in respect of the
representations, warranties or obligations of Owner hereunder, as to all of
which recourse shall be had solely to the assets of Owner. For all purposes of
this Agreement and each other document executed by Owner in connection herewith,
U.S. Bank Trust National Association, in its capacity as trustee of Owner under
the Owner Trust Agreement, shall be entitled to the benefits of the Owner Trust
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OWNER: FCC INVESTMENT TRUST I, a Delaware statutory trust By:   U.S. Bank Trust
National Association, not in its individual capacity but solely as trustee of
the above-captioned trust   By:  

 

  Name:     Title:  

Sourcing and Servicing Agreement



--------------------------------------------------------------------------------

SOURCER:

FIRST CONSUMER CREDIT, INC., a

Texas corporation

By:

 

 

Name:

 

Title:

  INITIAL SERVICER:

FIRST CONSUMER CREDIT, INC., a

Texas corporation

By:

 

 

Name:

 

Title:

 

Sourcing and Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO ELIGIBLE INVESTMENTS

1. The Contract with respect to the Eligible Investment represents the genuine,
legal, valid, binding and full recourse payment obligation of the Obligor
thereunder, enforceable in accordance with its terms (subject, as to
enforceability, to bankruptcy, insolvency and other similar laws relating to the
enforcement of creditors rights generally and the availability of equitable
remedies) and the Obligor, with respect to such Contract (and any guarantor of
the Obligor’s obligations thereunder), had full legal capacity to execute and
deliver such Contract and any other documents related thereto.

2. The Obligor under the Contract with respect to the Eligible Investment is not
a Government Entity.

3. The Contract with respect to the Eligible Investment conforms to all
requirements of the Credit Policy applicable to such Contract.

4. The Contract with respect to the Eligible Investment (i) was originated by a
Contractor in the ordinary course of such Contractor’s business and (ii)
contains customary and enforceable provisions with respect to the related
Collateral.

5. No fraud and, in addition, no material error, omission, misrepresentation,
negligence or similar occurrence with respect to the Contract with respect to
the Eligible Investment and each other agreement included in the Investment File
related to each such Contract has taken place on the part of any Person,
including, without limitation, the Obligor, the related Contractor, any
appraiser, any builder or developer, or any other party involved in the
origination or purchase of the Contract. No fraud or material misrepresentation
has occurred on the part of the related Contractor with respect to the Contract.

6. The Contractor Sale Agreement with respect to the Eligible Investment is in
full force and effect and no defaults have occurred on the part of the Eligible
Contractor party thereto (except to the extent such defaults are individually,
or in the aggregate, inconsequential with respect to such Contract).

7. The Contract with respect to the Eligible Investment is not the subject of
any litigation on the part of the Obligor, nor is it subject to any right of
rescission, setoff, counterclaim or defense on the part of the Obligor
thereunder.

8. The Contract with respect to the Eligible Investment (i) provides for
regularly scheduled monthly payments of principal and interest (except with
respect to Promotional Contracts approved by Owner), (ii) is calculated at a
fixed yield, (iii) is fully amortizing in periodic installments over its
remaining term, (iv) provides for acceleration of the indebtedness thereunder
(to the extent allowed by applicable law) if the related Obligor is in default
under or has otherwise violated or breached any material provision of such
Contract and (v) prohibits any

 

Schedule 1-1



--------------------------------------------------------------------------------

assignment of the Contract by the related Obligor.

9. The Contract with respect to the Eligible Investment is payable by an Obligor
that is a natural person.

10. The Contract with respect to the Eligible Investment (i) relates to a
Property located in one of the states of the United States or the District of
Columbia, (ii) was originated in the United States and (iii) is denominated in
United States Dollars.

11. The Contract with respect to the Eligible Investment is by its terms an
absolute and unconditional obligation of the related Obligor and is
non-prepayable without the payment in full of principal and accrued interest and
finance charges prior to the expiration of the term of such Contract; and the
rights with respect to such Contract are assignable by the Contractor (and its
successors and assigns) without the consent of or notice to any Person.

12. The items contained in the Investment File with respect to the Contract for
the Eligible Investment are substantially in the forms delivered to Owner prior
to the date hereof or have otherwise been approved by Owner in writing.

13. All requirements of applicable federal, state and local laws, and
regulations thereunder (including, without limitation, usury laws, licensing
laws and regulations, the Federal Truth-in-Lending Act, the Georgia Fair Lending
Act (if applicable), the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Soldiers’ and Sailors’ Civil Relief
Act of 1940 and state adaptations of the National Consumer Act, and of the
Uniform Consumer Credit Code, and all other consumer credit laws and equal
credit opportunity and disclosure laws), in respect of such Contract and each
other agreement included in the Investment File related to such Contract, the
origination thereof, and the Collateral related thereto, have been complied with
in all respects.

14. The Contract with respect to the Eligible Investment constitutes either an
“Instrument” or “Chattel Paper” within the meaning of the Uniform Commercial
Code, and there exists only one original copy of each such Contract.

15. If there is a Mortgage Contract for the Eligible Investment, the Contractor
related to such Mortgage Contract shall have taken or caused to be taken all
steps necessary under all applicable law in order to cause a valid, subsisting
and enforceable perfected, first, second, third or fourth priority (as
appropriate) security interest to exist in the Collateral securing each such
Mortgage Contract.

16. With respect to the Contract for the Eligible Investment there exists an
Investment File and such Investment File contains each item listed in the
definition of Investment File with respect to such Contract and such Investment
File is in the possession of Owner or the Custodian.

17. The Contract with respect to the Eligible Investment was not originated in,
or is subject to the laws of, any jurisdiction the laws of which would make
unlawful, void or voidable the sale,

 

Schedule 1-2



--------------------------------------------------------------------------------

transfer and/or assignment of such Contract under the related Contractor Sale
Agreement and related Contractor has not entered into any agreement with any
Obligor that prohibits, restricts or conditions the sale, transfer and/or
assignment of such Contract.

18. The Contract with respect to the Eligible Investment has not been sold,
transferred, assigned or pledged to any Person. Sourcer has not taken any action
that would impair the rights of Owner in such Contract, any related insurance
policy or any proceeds thereof.

19. The Contract with respect to the Eligible Investment is not assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor’s obligations to the related Contractor.

20. The Contract with respect to the Eligible Investment and each other
agreement included in the Investment File related to such Contract is free of
any default of any party thereto (including the related Contractor),
counterclaims, offsets and defenses, including the defense of usury, and from
any rescission, cancellation or avoidance, whether by operation of law or
otherwise. There is no default, breach, violation or event of acceleration (only
to the extent such event of acceleration has been or should have been declared
in accordance with the Credit Policy) existing under such Contract and each
other agreement included in the Investment File related to such Contract and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration (only to the extent such event of acceleration has been or should
have been declared in accordance with the Credit Policy).

21. No selection procedures adverse to Owner have been utilized in selecting the
Contract with respect to the Eligible Investment from all other similar
Contracts originated by the related Contractor or sourced by Sourcer.

22. The Obligor and any guarantor with respect to the Contract for the Eligible
Investment received a legible, completely filled-in copy of such Contract and
any other document that such Obligor or such guarantor were, by the terms of the
Contract or applicable law, required to receive in connection with such
Contract.

23. The Contract with respect to the Eligible Investment and each other
agreement included in the Investment File related to such Contract is in full
force and effect in accordance with its terms and the Obligor has not or will
not have suspended or reduced any payments or obligations due or to become due
thereunder by reason of a default by any other party to such Contract or such
other agreement; there are no proceedings pending wherein such Obligor, any
other obligated party or any governmental agency has alleged that such Contract
or such other agreement is illegal or unenforceable.

24. The sourcing and collection practices used by Sourcer and the related
Contractor with respect to the Contract for the Eligible Investment have been in
all respects legal, proper, prudent and customary in the home improvement
financing and servicing business.

25. The Obligor with respect to the Contract for the Eligible Investment is not
a partner,

 

Schedule 1-3



--------------------------------------------------------------------------------

member or Affiliate of Sourcer or any of Sourcer’s Affiliates.

26. Neither the operation of any of the terms of the Contract with respect to
the Eligible Investment or any other agreement included in the Investment File
related to such Contract nor the exercise by the related Contractor or the
Obligor of any right under such Contract or any other agreement included in the
Investment File will render such Contract or any other agreement included in the
Investment File related to such Contract unenforceable in whole or in part nor
subject to any right of rescission, setoff, claim, counterclaim or defense, and
no such right of rescission, set-off, claim, counterclaim or defense.

27. Sourcer and the related Contractor have duly fulfilled all obligations on
their part to be fulfilled under or in connection with the sourcing,
origination, acquisition and assignment of the Contract with respect to the
Eligible Investment, including, without limitation, giving any notices or
consents necessary to effect the acquisition of the Contract by Owner, and have
done nothing to impair the rights of Owner in the Contract or payments with
respect thereto. The Contract and each other agreement included in the
Investment File related to such Contract (i) contain the entire agreement of the
parties thereto with respect to the subject matter thereof, (ii) have not been
altered, modified or amended in any respect (except to the extent such
alteration, modification or amendment is inconsequential or is required under
applicable law) and (iii) are free of concessions or understandings with the
Obligor thereof of any kind not expressed in writing therein.

28. The transfer, assignment and conveyance of the Contract with respect to the
Eligible Investment and Other Property or Related Security to Owner are not
subject to and will not result in any tax, fee or governmental charge payable by
Owner to any federal, state or local government which tax, fee or governmental
charge is or should be payable by, or attributable to, the Sourcer or Servicer.

29. The Contract with respect to the Eligible Investment is not deemed to be an
executory contract or unexpired lease subject to rejection by an Obligor under
Section 365 of the Bankruptcy Code in the event that a Bankruptcy Event has
occurred with respect to such Obligor.

30. The home improvements related to the Contract with respect to the Eligible
Investment have been fully completed to the satisfaction of the related Obligor
and a Completion Certificate with respect to such Contract has been executed by
the Obligor and Contractor related thereto.

31. The Contract with respect to the Eligible Investment and all accompanying
collateral documents are genuine in all respects as appearing on their face and
as represented in the books and records of Sourcer, and all information set
forth therein is true and correct (except to the extent any error or omission
set forth therein is inconsequential).

32. If the Contract with respect to the Eligible Investment has a prepayment
penalty feature, each such prepayment penalty is enforceable and each prepayment
penalty is permitted pursuant to federal, state and local law.

33. The Contract with respect to the Eligible Investment does not contain
provisions

 

Schedule 1-4



--------------------------------------------------------------------------------

pursuant to which monthly payments are (a) paid or partially paid with funds
deposited in any separate account established by the related Contractor, the
Obligor, or anyone on behalf of the Obligor or (b) paid by any source other than
the Obligor. (For purposes of clarification, clause (b) of this eligibility
criteria does not restrict payments with respect to a Contract by the Obligor’s
family or friends.)

34. All payments made under the Contract with respect to the Eligible Investment
have been properly credited against the Outstanding Balance of such Contract.

35. The Contract with respect to the Eligible Investment is not a revolving home
equity line of credit.

36. Interest on the Contract with respect to the Eligible Investment is
calculated on the basis of a (i) 360-day year consisting of twelve 30-day months
or (ii) 365-day year.

37. The proceeds of the Contract with respect to the Eligible Investment have
been fully disbursed and the related Obligor has no additional right to further
fundings thereunder.

38. None of the proceeds of the Contract with respect to the Eligible Investment
were used to finance single-premium credit life insurance policies.

39. The Contractor with respect to the Eligible Investment is (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal and
savings loan association, savings bank or national bank having a principal
office in such state, or (D) not doing business in such state.

40. The Contract with respect to the Eligible Investment is not subject to any
servicing arrangement (with respect to collection or enforcement) or any
subservicing arrangement with any Person other than Servicer, nor are any
servicing rights relating to such Contract subject to any lien or negative
pledge in favor of any Person.

41. With respect to the Contract for the Eligible Investment, Sourcer has
contacted directory assistance or otherwise verified that the Obligor’s phone
number which was submitted on the loan application is true and correct in all
respects.

42. With respect to the Contract for the Eligible Investment, Sourcer has a
recording of the Obligor’s consent to the terms and conditions of such Contract,
which verifies and confirms with such Obligor each of the specific matters
described in the Credit Policy, and such tape recording is on file at Sourcer.

43. With respect to the Contract for the Eligible Investment, a welcome letter
which reiterates the material terms of such Contract and contains a set of
temporary payment coupons, a quality control inspection report and a copy of
Sourcer’s privacy and protection policy, has been delivered to the Obligor.

 

Schedule 1-5



--------------------------------------------------------------------------------

44. With respect to the Contract for the Eligible Investment, Sourcer shall have
received a Completion Certificate, signed by both the related Obligor and
Contractor.

45. The Obligor related to the Contract for the Eligible Investment has been
directed to make payments to the Lockbox Account.

46. If the Contract with respect to the Eligible Investment provides for
Collateral securing such Eligible Investment, such Contract contains language by
which the related Obligor grants a security interest to the Contractor in such
Collateral.

47. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, upon default by the Obligor on such Contract and foreclosure on, or
trustee’s sale of, the Mortgaged Property pursuant to the proper procedures, the
holder of such Contract will be able to deliver good and merchantable title to
the Mortgaged Property (subject to only those exceptions to title as are
generally acceptable to home equity mortgage lending institutions, and such
other exceptions to which similar properties are commonly subject and which do
not individually, or in the aggregate, materially and adversely affect the
benefits of the security intended to be provided by such Contract).

48. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, the Mortgage related to such Mortgage Contract creates a valid,
subsisting and enforceable first, second, third or fourth priority lien (as
applicable) on the related Mortgaged Property and the lien created thereby has
been or will be duly recorded.

49. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, all costs, fees and expenses incurred in making, closing and recording
the Mortgage related to such Mortgage Contract have been or will be paid and
such Obligor is not entitled to any refund of any amounts paid or due to Sourcer
or the related Contractor pursuant to the Mortgage.

50. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, the Mortgage related to such Mortgage Contract is in a form generally
acceptable in the secondary market for comparable home improvement loans.

51. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, in the event the Mortgage related to such Mortgage Contract
constitutes a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage; and no fees or expenses are or will become payable by the
holder of the Mortgage to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Obligor.

52. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, no document relating to such Contract provides for any contingent or
additional interest in the form of participation in the cash flow of the
Mortgaged Property or a sharing in the appreciation of the value of the
Mortgaged Property.

53. If the residential dwelling on the Property is a condominium unit or a
planned unit

 

Schedule 1-6



--------------------------------------------------------------------------------

development, such condominium or planned unit development meets the eligibility
requirements of the Credit Policy with respect to condominiums and planned unit
developments, set forth in the Credit Policy.

54. If the Contract with respect to the Eligible Investment is a Mortgage
Contract, the Mortgage related to such Contract contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
the Contract in the event that the Mortgaged Property is sold or transferred
with the prior written consent of the mortgagee thereunder.

55. With respect to the Contract for the Eligible Investment, no amounts are
owed to any Contractor by Sourcer or its Affiliates.

56. Neither Sourcer, the related Contractor or any of their Affiliates have made
any payments on behalf of the Obligor related to such Contract.

57. With respect to the Contract for the Eligible Investment, a telephone
interview has been conducted to independently confirm that (i) the project
financed by the applicable Eligible Investment has been fully completed, (ii)
the quality of work of such project is satisfactory to the Obligor and (iii) the
funds extended to such Obligor pursuant to the Eligible Investment were fully
applied in respect of amounts due for the applicable project.

58. The information pertaining to the Contract with respect to the Eligible
Investment set forth in the Eligible Investment Summary is true and correct in
all material respects.

59. If Sourcer has provided Sourcer Accommodation Funding with respect to the
Eligible Investment, the consideration paid to the Contractor for such Eligible
Investment constitutes good and valuable consideration, such payment has been
made in full, such amount was applied solely in respect of amounts due for the
applicable Eligible Investment and there are no amounts that remain outstanding
with respect to such Eligible Investment. If so requested by Owner, Sourcer
shall provide written evidence that full payment was made to the applicable
Contractor with respect to any such Sourcer Accommodation Funding.

60. If Sourcer has provided Sourcer Accommodation Funding with respect to the
Eligible Investment, such exchange between Contractor and Sourcer represents an
arms length transaction.

 

Schedule 1-7



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

A.    INVESTMENT DESCRIPTION: B.    INVESTMENT POOL: C.    INITIAL VALUE
DETERMINATION: D.    EFFECTIVE DATE    EXECUTED BY:
                                                     

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CONTRACTOR SALE AGREEMENT

[See Following Pages]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

CREDIT POLICY

[See Following Pages]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ELIGIBLE INVESTMENT SUMMARY

[See Following Page]

 

Exhibit D



--------------------------------------------------------------------------------

(EXHIBIT E

FORM OF MORTGAGE CONTRACT

[See Following Pages]

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NON-MORTGAGE CONTRACT

[See Following Pages]

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

SERVICING POLICY

[See Following Pages]

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

MAXIMUM CUMULATIVE LOSS RATES

 

Investment Year*

  

Maximum Cumulative

Loss Rate

 

1

   2.50 %

2

   3.00 %

3

   3.50 %

4

   4.00 %

5

   4.50 %

--------------------------------------------------------------------------------

* For purposes of this Exhibit C, the Investment Year to which Investments are
designated shall be deemed Investment Year 1, the following Investment Year
shall be deemed Investment Year 2 and so forth.

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF MONTHLY SERVICER REPORT

[See Following Page]

 

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

FUNDING MECHANICS

 

1. Upon Sourcer’s receipt of an application from an Eligible Contractor, Sourcer
shall underwrite the applicant in accordance with (i) the Credit Policy and (ii)
without duplication, the representations and warranties stipulated on Schedule 1
of the Sourcing and Servicing Agreement;

 

2. Sourcer provides an offer to such Eligible Contractor under an existing
Contractor Sale Agreement in the form of a commitment letter delivered to such
Eligible Contractor (all such commitment letters shall remain accessible
(electronically or otherwise) to Owner, and to Owner Participant, on a real time
basis) at all times. Funding under the commitment letter shall be contingent
upon certain requirements and stipulations, including but not limited to the
receipt by Sourcer of a fully executed Completion Certificate;

 

3. The Eligible Contractor completes the home improvement work and remits all
requisite Investment Documents, Investment Files, and any other related
documentation to the Sourcer for funding/purchase;

 

4. Sourcer shall establish an advance account (the “Advance Account”), which
shall only be used to advance funds to the contractors with respect to any
Sourcer Accommodation Fundings, while the collateral, the Investment Documents
and the Investment Files are forwarded and reviewed by the Custodian (initially
US Bank (aka Collateral Agent)) on behalf of the Owner. Using the Advance
Account, the Sourcer may advance the Contract purchase amount to the Eligible
Contractor subject always to the terms and conditions set forth in the Sourcing
and Servicing Agreement as well as the representations and warranties stipulated
on Schedule 1 thereof;

 

5. Simultaneously, the Sourcer delivers all Investment Documents, Investment
Files, and any other related documentation to Custodian and sends an Eligible
Investment Summary and a data tape to the Owner or its designee (which initially
shall be Owner Participant);

 

6. US Bank shall review the documentation, shall issue a collateral certificate
and an exception report to Owner (with a copy to Owner Participant);

 

7. After review of the Eligible Investment Summary, the data mapping and upon
satisfaction of all exceptions by Owner or its designee (which initially shall
be Owner Participant), the Owner shall pay or cause to be paid, including
pursuant to funding arrangements among Owner, Owner Participant, and any lender
providing financing to Owner (which shall in any event be satisfactory to Owner
Trustee), (i) to the Sourcer’s Advance Account, the purchase price of each such
Investment, and (ii) to the Sourcer’s operating account the agreed upon Sourcing
Fee;

 

8. Owner shall use commercially reasonable efforts (which may be accomplished
pursuant to funding arrangements among Owner, Owner Participant, and any lender
providing financing to Owner, in any event satisfactory to Owner Trustee) to
fund amounts due

 

Exhibit J



--------------------------------------------------------------------------------

pursuant to paragraph 7 above three times per week (provided that fewer fundings
may be made in weeks that, due to holidays, contain less than five Business
Days).

 

9. Owner shall establish one or more lockbox accounts (initially with Frost
Bank) and a collection account with US Bank to collect all payments made against
all purchased Investments. The Frost Bank lockbox accounts will sweep into the
collection account on a daily basis; and

 

10. Servicer shall perform a monthly “true up” on or about the 10th of each
month which shall provide an account of the trust as of previous month-end, as
well as disburse all applicable fees (to the extent not already disbursed).

 

Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K

PRE-APPROVED ELIGIBLE CONTRACTORS

[To Be Listed]

 

Exhibit K



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF NON-COMPETITION AGREEMENT

[See Following Pages]

 

Exhibit L



--------------------------------------------------------------------------------

EXHIBIT M

ORDINARY COURSE SERVICES

[To Be Listed]

 

Exhibit M